Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 1 of 112

EXHIBIT A
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 2 of 112

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

 

CDK Global, LLC, a limited liability company, | Case No. 2:19-cv-04849-GMS
and The Reynolds and Reynolds Company, a
corporation,

Plaintiff,
VS.

Mark Brnovich, Attorney General of the State
of Arizona, and John S. Halikowski, Director
of the Arizona Department of Transportation,

Defendants.

 

 

Declaration of Dean W. Crutchfield
Pursuant to 28 U.S.C. § 1746

1. lam currently employed by CDK Global, LLC (“CDK”), the U.S. operating company
for, and a wholly owned subsidiary of, CDK Global, Inc. (CDK Global, Inc. is a publicly traded
company listed on the NASDAQ Global Select Market under the symbol “CDK’”’). I have been
employed by CDK for three years. I currently serve as Vice President and executive officer of
CDK Global, Inc., holding the title Executive Vice President and Chief Information Officer. In
that position, Iam generally responsible for the worldwide technological direction of CDK Global,
Inc. and have P&L responsibility for its IT infrastructure, including all IT-related projects. I
directly oversee the CDK Global, Inc. Global Security office (“GSO”), Global Hosting, and Global

Information Technology operations which, in turn, have responsibility for CDK Global Inc.’s

733294703.1 17-Aug-19 12:42
QB\S9166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 3 of 112

cybersecurity, data security, all of its global data centers and infrastructure, and all its internal and
commercial software and services. This declaration is based on my personal knowledge.

I. CDK’s business

2. CDK is a Delaware limited liability company with its corporate headquarters and
principal place of business in Hoffman Estates, Illinois. CDK Global, Inc. is a leading global
provider of technology solutions to the automotive industry. Through CDK and its other operating
subsidiaries, CDK Global, Inc. provides integrated technology solutions to approximately 30,000
auto, truck, motorcycle, marine, recreational vehicle, and heavy equipment dealers around the
world, including approximately 9,000 new car dealerships in North America. CDK Global Inc.
provides technology solutions to approximately 200 new car dealerships in Arizona through CDK.

3. CDK is a “dealer data vendor” as that term is defined in Ariz. Rev. Stat. § 28-4651(4),
although CDK does not believe that terminology is accurate.

II. CDK’s dealer management system and the automotive retail ecosystem

4, CDK has developed a dealer management system (“DMS’’) that it licenses to automotive
dealerships. The DMS is a “dealer data system” as defined by Ariz. Rev. Stat. § 28-465 1(3)(a),
although CDK disputes the accuracy of that terminology.

5. The DMS is a complex piece of technology, consisting of millions of lines of computer
code and thousands of software programs hosted by CDK in a dealer integrated network
environment. The DMS contains copyrightable material and other intellectual property belonging
to CDK.

6. The DMS enables automotive dealerships to compile, store, and use data effectively and

perform other operations in their day-to-day business. A DMS benefits car dealerships by allowing

733294703.1 17-Aug-19 12:42
QB\S9 166223. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 4 of 112

them to manage their daily operations, from human resources, to bookkeeping and tax
computations, to all of the service and sales operations on which the auto industry relies.

7. CDK enters into Master Services Agreements with its dealer customers, including its
dealer customers in Arizona. See Master Services Agreement attached hereto as Ex. 1. The
majority of CDK’s dealer customers access the DMS through a cloud-based IT environment hosted
by CDK.

8. To meet the dealers’ daily operational needs, the DMS consists of four primary
application areas: (1) Accounting, which covers standard accounting procedures including general
ledger receivables, balance sheets, and purchase orders; (2) Service Management, which enables
dealers to process orders and invoices for services and repairs; (3) Parts Management, which
manages parts and inventory; and (4) Sales and Financed and Insurance Management, which is
used to process automobile sales and financing.

9. The DMS houses vast amounts of data belonging to participants in the automotive retail
ecosystem, including dealers, their customers, application software providers, banks, credit
reporting bureaus, other financial institutions, car manufacturers, and the DMS provider itself.
Much of this data is private and extremely sensitive. For instance, the DMS houses Social Security
numbers, driver license numbers, consumer credit applications and credit scores, consumer home
addresses and phone numbers, bank and other financial information, proprietary pricing
information, and warranty information. Particularly sensitive data types are encrypted in the DMS
and expunged as appropriate. The DMS also stores and processes data from the various parties
associated with our dealer customers.

10. CDK has specific contractual obligations to protect the data supplied by its customers

and other entities. And, as a licensor of software technology to automotive dealers, CDK has

733294703.1 17-Aug-19 12:42
QB\59166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 5 of 112

obligations mandated by industry best practice standards to protect the physical infrastructure,
system integrity, and data (including consumer data) against unauthorized access into the DMS’s
features and functions.

11. CDK annually processes approximately $500 billion, or 2.5% of the U.S. gross
domestic product, through its software solutions.

Ill. CDK’s cyber security measures

12. Providing a secure DMS environment, protecting the sensitive data housed in the DMS,
and ensuring the proper and reliable functioning of the DMS is essential to CDK’s business. There
are close to one million authorized users on the CDK system. CDK must track and authenticate
these users to ensure that they are using the system in an authorized manner. CDK has invested,
and continues to invest, significantly in cyber security controls, including spending tens of millions
of dollars on cyber security and related initiatives over the last several years. CDK’s cyber security
control efforts include data center infrastructure, network infrastructure, cyber security hardware
and software, employees dedicated to security matters, and security event and information
management technology and processes. These controls are defined, implemented, and maintained
to protect the participants in, and the proper functioning of, the automotive retail environment.

A. Dealer customers are required to access the DMS securely

13. CDK’s dealer customers (and their employees) access their licensed DMS using secure
login credentials. These credentials provide access to functions and data within the DMS according
to the user’s job responsibilities.

14. CDK’s agreements with its dealer customers prohibit dealers from providing third

parties with access to the DMS without CDK’s written approval. See, e.g., Ex. 1 at §§ 4(B), (D).

733294703.1 17-Aug-19 12:42
QB\S9166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 6 of 112

15. Dealers have the ability to extract and transmit data that is housed on the DMS,
including to certain third-party software application providers, for no cost. They may do so through
utilizing “manual reporting.” Under that process, a dealership employee runs a report and exports
the resulting data into a file, such as a plain-text file or an Excel spreadsheet, which the dealer may
then send to a vendor.

16. CDK employs many other security control methods, such as network firewalls, and is
continually developing additional security safeguards. One method of security that CDK uses is a
CAPTCHA prompt and challenge that is used to make sure that a party attempting to access the
system is not a robot or a hacker.

B. The Partner Program

17. In addition to dealer customers, third parties may seek access to the DMS. Such third
parties include certain third-party vendors who provide software applications or other services that
integrate with the DMS to provide a number of value-added services to dealers. Examples of such
third-party services include license-plate and vehicle registration, customer relationship
management, marketing, and website management.

18. Many third-party service providers read (or extract) data from the DMS, and some
write data back into the DMS to update various fields. This latter process is often called
“writeback.” Examples of writeback include service appointments, customer relationship
management information, and financing and insurance information.

19. To facilitate the safe and secure exchange of data between dealers and third parties,
CDK has a third-party access program called the CDK Global Partner Program (‘Partner
Program”). The Partner Program provides certified third parties with data access, including, for

some, bidirectional! real-time read and writeback access.

733294703.1 17-Aug-19 12:42
QB\59166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 7 of 112

20. The Partner Program is a system of uniquely designed custom interfaces that allow
CDK to manage how third-party vendors interface and integrate with the DMS, how data is
extracted from and written into the DMS, and how the Partners’ applications interact with the
DMS.

21. All non-CDK vendor clients in the Partner Program enter into a written agreement
with CDK, known as a Third Party Access Agreement, which defines the terms and conditions of
the vendor’s participation in the Partner Program. See Third Party Access Agreement attached
hereto as Ex. 2. In addition, Partners are required to complete a formal four-step certification
process for each of their applications.

22. As part of this process, the parties exchange technical information pursuant to a non-
disclosure agreement. Partners in the Partner Program agree that they will access, send, receive, or
otherwise use data maintained on the DMS solely in connection with providing the software
applications to dealers that are identified in their enrollment agreement with CDK. Partners also
agree not to copy, license, sell or otherwise transfer data obtained from the DMS to another third
party (a process which is sometimes referred to as data syndication). This provides CDK with
transparency and the ability to ensure that data is being used in a secure and appropriate manner.

23. Also in this process, the Partner works with an integration analyst at CDK to develop
functionality around its application. Specifically, CDK creates an interface for each Partner that
provides access to a set of predefined integration points according to the specific data requirements
of each of the Partner’s applications ensuring that only authorized dealer data is transferred to the

Partner.

733294703.1 17-Aug-19 12:42
QB\5S9 1 66223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 8 of 112

24, Next, the application is tested to verify that the interface programming is working as
designed and properly installed on dealers’ instances of the DMS. This testing helps to verify that
the Partner’s integration into the DMS is not causing data corruption or overburdening the DMS.

25. In the final stage of the process, individual dealer customers authorize CDK to install
the Partner’s application integration through a secure web interface. CDK requires the Partner to
obtain a written agreement from the dealer granting access to the specific data elements that its
applications require.

26. Vendors in the Partner Program agree not to receive data maintained on the CDK DMS
from any non-authorized source. Without this restriction, CDK would be unable to certify that the
vendor has obtained data from the DMS in a secure, authorized, and appropriate manner that meets
the Partner Program’s standards.

27. The Partner Program logs a detailed record of all transactions between a vendor’s
application and the DMS. This logging function allows CDK to monitor and audit how each third-
party application uses its integration points, what data fields are being accessed, and what data is
being written back into the DMS.

28. Permitting parties to access the DMS that have not gone through the requirements of
the Partner Program is inconsistent with the Program’s purposes of maintaining data
confidentiality, integrity, and availability, ensuring accountability across all data movement from
the DMS, and providing a framework in which data is used only as intended.

29. CDK does not permit unauthorized third-party access to its DMS due to data security
concerns, the need to preserve the DMS’s operational integrity, and the necessity of protecting

CDK’s and third parties’ intellectual property.

733294703.1 17-Aug-19 12:42
QB\S9166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 9 of 112

30. Some certified Partners access the DMS only to read or extract data from the system,
while others access the DMS to both read and extract data and write data back into the system.
Some use a large number of data fields, while others just a few. Partners in the Partner Program
pay fees based on the functionality and complexity of the integration interface. Through the above-
described certification process, CDK collaborates with third-party application vendors to ensure
that the read-and-write access to the DMS is engineered and tested to carefully designed
specifications. Those specifications prevent damaging the performance of CDK’s system and
ensure that those Partners do not disrupt or introduce risk to the overall system health of the
automotive retail environment.

31. CDK’s Partner Program and other security measures guard against data corruption,
and ensure system availability and data transport confidentiality, by ensuring that approved
vendors’ applications are writing the correct information to the correct fields in the DMS in the
correct format. When data corruption errors are introduced into the system, CDK is responsible
for fixing the issues.

C. Cyber security attacks on CDK’s system are a constant danger

32. Attempted cyber security attacks on CDK and other networks in the automotive retail
environment are aggressive and continuous. Nefarious actors continuously probe the CDK system
looking for ways to penetrate the system in an attempt to illegally and fraudulently gain access for

their own gain.

733294703.1 17-Aug-19 12:42
QB\59 166223. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 10 of 112
a
ee

34. A number of unauthorized third parties attempt to gain access to the DMS by using
dealer login credentials. These parties often use lax security measures, such as sharing user logins
and passwords via unencrypted, plain text email. And these parties may extract large amounts of
data from the system to sell (or, syndicate) to other vendors or parties. They also make so many
queries on the DMS or use such poorly constructed queries that they can noticeably decrease the
speed and availability of the DMS throughout the network. Even if an unauthorized third party did
use secure methods and well-constructed queries, CDK is unable to exercise oversight of the
changes to, access to, and removal of, data by those unauthorized users. To prevent harm to the
system’s functionality and to protect the integrity of the data in the system, CDK has measures in
place to detect and stop this type of access and it has taken steps to prevent the sharing of login
credentials.

IV. Effect of the DMS Law on security and system functionality

35. The DMS Law weakens the cyber security of the DMS, jeopardizes system
functionality, and otherwise harms CDK in a number of ways. The DMS Law: (1) requires CDK
to permit third parties to write data into the system without the certification and collaborative
engineering that is part of the Partner Program and that is necessary to guard against data
corruption; (2) prevents CDK from monitoring system access to determine if a party is accessing
the DMS in an improper or dangerous manner; (3) undermines CDK’s engineering and risks
degrading the DMS’s performance; (4) will trigger costs associated with increased cyber security
incidents; and (5) necessitates that CDK write new computer code to accommodate the expanded

third-party access.

733294703.1 17-Aug-19 12:42
QB\59 166223. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 11 of 112

36. The DMS Law weakens the security of the DMS ecosystem by mandating that CDK
allow participants to read and write data back to CDK’s system. Ariz. Rev. Stat. § 28-4653.A.3(a).
Reading data and writing data back to the system is a complex process that is capable of
introducing data corruption errors and is potentially disruptive to the confidentiality, integrity, and
availability of the DMS. To protect against these problems, CDK created its Partner Program,
which includes the previously described certification process. As I understand the DMS Law,
however, it prevents CDK from placing such restrictions on third parties authorized by a dealer to
access or write data to the DMS.

37. Because the DMS Law mandates open, unauthorized access, CDK, as a practical
matter, will not be able to monitor the behavior pattern algorithms that it uses to identify
unauthorized and potentially dangerous access. These algorithms are a common form of cyber
security incident prevention, and one CDK uses to great effect. Under the DMS Law, CDK may
not even be permitted to employ its CAPTCHA challenge to determine if the party accessing the
system is a robot or a hacker.

38. The system access required by the DMS Law thus makes it significantly more difficult
to prevent, detect, and investigate whether there has been a data breach and stop the breach. This,
in turn, places the private and extremely sensitive consumer data housed in the DMS at risk.

39, For the reasons described, the DMS Law puts CDK’s DMS’s performance at risk.
CDK’s system, like any other large-scale system, is designed to perform very specific, engineered
functions and obtain results in a matter of milliseconds. This response time is necessary to conduct
retail automotive commerce in ways that dealers and consumers expect. This threat to system

performance posed by third-party access under the DMS Law will be borne by all of CDK’s dealers

10

733294703.1 17-Aug-19 12:42
QB\S9 166223. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 12 of 112

nationwide, if not worldwide, as well as the individual consumers nationwide, if not worldwide,
who buy or service their cars at dealerships.

40. The open access required by the DMS Law will dramatically increase the risk of cyber-
security or secure-processing incidents that would require CDK, and potentially other participants
in the automotive retail environment, to investigate. Public disclosure of these incidents could have
negative impacts on CDK’s brand, stock valuation, and sales potential.

41, The DMS Law also makes it significantly more difficult for CDK to discover,
investigate, or report a cyber-security or secure-processing incident. Inside the automotive retail
environment, it is not unusual for other parties to be engaged to determine the scope of an incident
and assess what actions may be appropriate based on forensic discovery. CDK also may have state-
law obligations to report potential data breaches to state law enforcement officials, such as a
particular State’s Attorney General. By preventing CDK from effectively monitoring or
controlling how its DMS is accessed by third parties, the DMS Law would make it significantly
more difficult for CDK to perform these types of investigations or determine whether it has a duty
to report a potential incident.

42. Compliance with the DMS Law to accommodate the third-party access required by the
statute would require CDK to reconfigure its computer system. This would be a potentially massive
undertaking, and would include writing new computer code to accommodate third-party access on
the terms required by the DMS Law.

V. Certain parts of this declaration should be filed under seal.

43, Exhibit 1 to my declaration is the CDK Master Services Agreement. That document
forms the contractual relationship between CDK and the dealer and sets out their respective rights

and obligations. CDK considers the Master Services Agreement to be highly confidential and

11
733294703.1 17-Aug-19 12:42
QB\S9166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 13 of 112

proprietary. It contains information that has economic value to CDK’s competitors in the DMS
space as well as other third parties, including new car manufacturers and application providers. If
CDK’s competitors were to obtain this document, they could use knowledge of the terms and
conditions of CDK’s contractual relationship with its dealers to harm CDK’s competitive standing
by offering more favorable terms and conditions to CDK’s dealer customers. This information is
not generally known by others, and CDK consistently has treated the Master Services Agreement
as confidential and proprietary. The document is not publicly available on CDK’s website. In other
pending litigation involving CDK and its DMS, CDK has designated prior versions of this
document as confidential under stipulated protective orders.

44, Exhibit 2 to my declaration is the CDK Third Party Access Agreement. That document
forms the contractual relationship between CDK and third-party vendor partners and sets out their
respective rights and obligations. This document contains information that CDK considers to be
highly confidential and proprietary. It contains information that has economic value to CDK’s
competitors in the DMS space as well as other third parties, including new car manufacturers and
application providers. If CDK’s competitors or other third parties were to obtain this document,
they could use knowledge of the terms and conditions of CDKs contractual relationship with its
vendor partners to harm CDK’s competitive standing by offering more favorable terms and
conditions to CDK’s dealer customers and/or third party partners. This information is not generally
known by others, CDK has consistently treated the Third Party Access Agreement as confidential
and proprietary, and the Third Party Access Agreement itself (at {| 10) provides that its terms shall
be considered confidential and not subject to disclosure. The document is not publicly available

on CDK’s website.

12
733294703.1 17-Aug-19 12:42
QB\5S9166223.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 14 of 112

45, The data in paragraph 33 above describes the persistent and aggressive cyber security
attacks that take place against CDK and other networks in the auto retail environment. That
information is competitively sensitive and confidential, and CDK could suffer harm if the
information were publicly disclosed. The information relates to the methods by which CDK
detects cyber attacks and maintains the cyber security of its systems. The information could be

used by hackers to attack CDK’s system.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on: August 23, 2019

 

 

Dean W. Crutchfield

13
733294703.1 17-Aug-19 12:42
QB\S9 166223. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 15 of 112

EXHIBIT 1

TO BE FILED
UNDER SEAL

EXHIBIT 1

 
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 16 of 112

EXHIBIT 2

TO BE FILED
UNDER SEAL

EXHIBIT 2

 
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 17 of 112

EXHIBIT B
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 18 of 112

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

 

CDK Global, LLC, a limited liability company, | Case No. 2:19-cv-04849-GMS
and The Reynolds and Reynolds Company, a
corporation,

Plaintiff,
Vv.

Mark Brnovich, Attorney General of the State
of Arizona, and John S. Halikowski, Director
of the Arizona Department of Transportation,

Defendants.

 

 

DECLARATION OF KELLY HALL
Pursuant to 28 U.S.C. § 1746
I. I am the Senior Vice President of Software Development for The Reynolds &
Reynolds Company (“Reynolds”), where I have been employed since 1985.! In this role,
I oversee the company’s software development programs and teams. I am also responsible for
ensuring the security of the computer systems and software that Reynolds licenses to automotive

dealerships across North America. I handle day-to-day security issues that arise during normal

 

' From 1985-2006, my employer was Universal Computer Systems (“UCS”), which merged with
The Reynolds & Reynolds Company by acquisition in 2006.

SMRH-:4831-2013-8914.1 -l-

QB\S9154448. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 19 of 112

business operations (such as potential unauthorized access to a Reynolds system) and develop
and implement security initiatives to improve Reynolds’ product offerings. Through my 34
years of employment with Reynolds and UCS and as a computer programmer, I am familiar with
the security risks facing computer systems, particularly those facing the types of systems
licensed by Reynolds to automotive dealerships.

I. The Reynolds Dealer Management System

2. Reynolds is an automotive technology company that develops, maintains, owns,
and operates proprietary enterprise computer systems known as Dealer Management Systems
(“DMS”) that it licenses to franchised new car dealerships. A DMS allows dealers to manage
core operations of their business, including accounting, payroll, parts, service, sales, and finance
& insurance functions. A DMS also supports data communications between dealers, new car
manufacturers (known as original equipment manufacturers or “OEMs”), lenders, credit bureaus,
application providers, and other third parties.

3. Reynolds currently licenses two DMSs: ERA and POWER (the “Reynolds
DMS”). Reynolds first introduced ERA in the 1980s, and UCS originally developed and
designed POWER in the 1990s prior to its merger with Reynolds. ERA and POWER’s software
programs are comprised of hundreds of millions of lines of natively developed source code.
Reynolds currently licenses ERA and POWER to approximately 4600 franchised new car
dealerships (by rooftop) in the United States.

4, ERA and POWER compete against DMS offerings from CDK Global, Cox
Automotive, Auto/Mate, AutoSoft, DealerBuilt, and other automotive technology companies.
These companies design their systems in different ways, regarding both the architecture of their

computer systems and the scope of their DMS functionalities. DMS providers compete on these

SMRH-4831-2013-8914.1 -2-

QB\59154448. |
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 20 of 112

differences in system design and functionality, along with price, contract length, performance,
security, and other characteristics.

5, On a technical level, every Reynolds DMS includes some combination of the
following interconnected hardware and software components: dealer-side or hosted servers;
operating systems, segregated databases, and application layers on the servers; secured interfaces
between the servers and the dealer’s PCs; end-user application software on the dealer’s PCs;
secure data connections from the servers to other data centers and centralized processing
facilities; security measures including encryption, access monitoring, password complexity
requirements; and network and system components including Local Area Networks, Wide Area
Networks, print servers, and software; and other components.

6. The Reynolds DMS operates across a distributed computer network spread across
several states. For example, an Arizona dealership licensing a Reynolds DMS could have a
DMS server that resides on-site at its dealership and connects with Reynolds data centers in
Texas and/or Ohio, OEMs based in Michigan, and software application vendors in Georgia,
Florida, and/or California. In addition, many multi-state dealerships will enter into a single
contract with a DMS provider to license its DMS across some or all their national operations.

7. Because dealerships vary with respect to the OEM franchise(s) that they sell or
service, size, scope of operations, business processes, and other characteristics, every Reynolds
DMS is a custom-built system configured to provide the best performance for each licensee.
For example, some dealers scale up DMS performance and capacity by licensing additional
server cores and software seats. Other dealers license optional software applications designed

for particular business needs (e.g., licensing a used vehicle inventory management application).

SMRH:4831-2013-8914.1 -3-

QB\S9154448 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 21 of 112

8. The Reynolds DMS stores and processes highly sensitive and/or proprietary data,

including: consumer data; dealer operational and business data; OEM data; credit and financial

data from banks, credit bureaus, and other financial institutions; Reynolds’ proprietary data such

as Service Price Guides; and data licensed from third parties. The Reynolds DMS also stores

other Reynolds intellectual property used to operate the system.

9. Specifically, these highly sensitive and/or proprietary data include:

a.

SMRH:4831-2013-8914 1

QB\59154448.1

Information from consumers and dealership employees, including names,
social security numbers, driver’s license numbers, dates of birth, addresses,
financial information, credit information, contact information, and other
extremely sensitive data. It is my understanding that such information is
subject to regulation under federal and state data privacy laws, including, for
example, the Gramm-Leach-Bliley Act “(GLBA”).

Proprietary and competitively sensitive information licensed from OEMs for
use by their franchise dealers, such as codes and prices for parts and labor,
rebate and incentive information, rates and residuals values used in the
vehicle leasing and financing process, and warranty information. Agreements
with OEMs govern how Reynolds and franchise dealers can use any such
licensed OEM data.

Information belonging to other third parties, such as credit check information
generated by credit reporting bureaus.

Reynolds proprietary information, including forms, accounting rules, tax

tables, and proprietary analytics.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 22 of 112

e. Reynolds intellectual property, including copyrighted software elements and
programs, such as the ERAccess.exe terminal emulation program that
dealership employees use to access the DMS server, patented processes, and
proprietary data embedded in products such as Service Price Guides.

10. ‘It is my understanding that Reynolds must comply with federal data security and
privacy laws (such as the GLBA) as well as comport with industry best practices to prevent
unauthorized access to or misuse of data. In addition, Reynolds must comply with the terms of
contracts governing data access.

11. In addition to securing data stored or processed on its DMS, Reynolds provides
secure data communications between its DMS and OEMs, financial institutions such as banks
and credit bureaus, application software providers, and other third parties. These entities have
their own demands on system functionality (e.g., requesting real-time transmissions of certain
data elements) and hundreds of idiosyncratic demands (e.g., mandating the use of certain data
encryption methods).

Il. Proprietary Interests in the Reynolds DMS

12. Over the last two decades, Reynolds has invested hundreds of millions (if not
billions) of dollars and millions of man-hours on product planning, program definition,
programming, quality assurance testing, and documentation for the Reynolds DMS.

13. | The Reynolds DMS contains Reynolds intellectual property such as copyrighted
software elements and programs. Reynolds has registered copyrights for multiple versions of its
DMS PC software program (Registration Nos. TX 7-586-896; TX 7-586-863; TX 8-538-825;

and TX 8-538-541).

SMRH-4831-2013-8914.1 -5-

QB\5S9154448.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 23 of 112

14, Reynolds’ registered copyrights extend to the terminal emulation program that
dealership employees use to access the DMS server. Every time a user opens this Reynolds
DMS software program, the program displays a notice stating that the program is Reynolds’

copyrighted, confidential, and proprietary property:

PAE aac rented ceo kee
fle, Get “Setup. Run” Help
AB LaF ee 2 Be

THE ERA AUTOMOTIVE SYSTEM
RELEASE 27.250, VERSION 27.290

Usa 8
SUNS

LUMO RRL Ne LL PACA e a eee Mm Oat ee Cl

This software is the proprietary property of The Reynolds and Reynolds
Company and its affiliates ("Reynolds"), and its Licensors, — copyright
1986-Present, all rights reserved.

This software is licensed not sold and is governed by the terms of the
applicable agreement(s) with Reynolds. This software may not be copied,
disclosed, decompiled, disassembled, shared with or accessed by a third
party electronically or manually. It cannot be transferred or used except
in accordance with the terms of the applicable agreement(s) with Reynolds.

 

ro | en | preme | ed | tne | cones |

 

 

“En 6, Col a4 ee ee

 

A user cannot run the Reynolds DMS without accessing Reynolds’ copyrighted technologies.
15. Reynolds licenses its DMS to its dealership customers under a set of terms and
conditions designed to protect its system’s functional integrity and security, protect Reynolds’
valuable intellectual property rights, and meet Reynolds’ contractual obligations to third parties.
Every Reynolds dealership customer signs the Reynolds Master Agreement and agrees to the
Customer Guide when they license the Reynolds DMS. As a condition of the Reynolds Master
Agreement, each Reynolds dealer agrees that it will not share login credentials with third parties
or connect other software to the DMS. (See Exhibit 1, Reynolds Master Agreement, § 1). Only
dealership employees are licensed to access the system. (/d.). The Customer Guide further

SMRIH:4831-2013-8914.1 ~6~

QB\59154448 |
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 24 of 112

states that dealership customers “shall not copy, reproduce, distribute, or in any way disseminate
or allow access to or by third parties.” (See Exhibit 2, Reynolds Customer Guide, pp. 22),

16. Third parties accessing or attempting to access the Reynolds DMS without
Reynolds’ permission are using or attempting to use its intellectual property without a license.
Likewise, dealers providing third parties with such access to the Reynolds DMS are violating the
terms of their licensing agreements with Reynolds.

III. The Reynolds Integration Hub

17. To manage the array of sensitive consumer, financial, and proprietary data
flowing through its computer network and the intense demands of dealers, OEMs, and other third
parties, Reynolds strictly controls and manages system access to and interoperability with its
DMS.

18. Dealership employees access the DMS through login credentials that allow them
to interact with data and application programs stored and processed on the DMS. An employee
uses a login prompt requiring him/her to enter his/her specific login credentials and then a
separate prompt for his/her specific masked password. Each login credential is tied to a
dealership employee, and the DMS functionality available to each employee depends on the
employee’s role at the dealership. For example, a salesperson may have access to different DMS
functionality compared to a service advisor or dealership manager. Not only do these controls on
user credentials minimize the risk of unauthorized access, but they also mitigate the risk of errors
(e.g., service advisor cannot modify a financing package, lower-level employees cannot access or
modify managerial reports).

19. Reynolds also provides its dealership licensees with secure reporting tools built

into the DMS such as Dynamic Reporting that allow dealership employees to build, schedule,

SMRH:4831-2013-8914.1 -7]-

QB\S9154448. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 25 of 112

and export reports of a dealer’s operational or business data, either for the dealer’s internal use or
for transmittal to any third party.

20. Although these built-in tools are sufficient for many purposes, Reynolds has faced
increasing demand for more automated, frequent, larger, and complex data communications
between the Reynolds DMS and OEMs, application providers, financial institutions, and other
third parties.

21. In response to this demand for improved functionality, Reynolds built the
Reynolds Integration Hub (the “Hub”) to manage data flow between the DMS and OEMs,
application providers, and other third parties. The Hub is a technological innovation that enables
the Reynolds DMS to reliably and securely handle this data flow through dedicated, customized
interface packages based on a party’s requested data, functionality (e.g., read-only, read-and-
write), frequency, scheduling, and volume of data transfers, as well as other features. Reynolds
specifically manages the development of interfaces between the Reynolds DMS and application
providers through the RCI Program. All application providers that join the RCI Program sign a
license agreement requiring them to describe their data use, adhere to Reynolds’ data use policy,
and agree to adhere to federal data security laws and regulations. (See Exhibit 3, Reynolds
Interface Agreement, § 6.10). Reynolds works with each vendor to design, build, and test the
interfaces they need. Ud. §§ 2.3, 3).

22. The Hub enables OEMs, application providers, and other third parties to improve
the services that they offer their dealer customers. For example, the Hub enables real-time
interoperability between the DMS and third parties (e.g., changes made to a customer’s service
appointment by a dealership employee on the DMS instantly update a third-party application so

that it has the most current data). The Hub also manages write-back functionality, allowing third

SMRH:4831-2013-8914.1 ~§-

QB\59 154448. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 26 of 112

parties to automatically enter or update new data into a Reynolds DMS (e.g., changes made to a
customer’s address by a dealership employee on a third-party CRM application will be reflected
on the DMS).

23. The Hub’s design and features provide Reynolds DMS dealer licensees with
performance and security benefits. By separating how dealership employees and OEMs,
application providers, and other third parties interact with the system, Reynolds can minimize
performance issues, data corruption risks, and security compromises on the DMS for its dealers.
For example, the movement of data by outside vendors through secure interfaces centralized at a
single gateway avoids having dealership employees or third parties constantly query the system
to extract or modify data. The use of centrally controlled “business rules” minimizes data errors
and allows different third parties to interact seamlessly with one another.

24, Reynolds also implements specific security features and best practices at the Hub.
By design, the Hub ensures that third parties never directly access the DMS and only receive the
data requested to perform their contracted work for dealer customers. This best practice,
sometimes referred to as “data minimization,” reduces the volume of data exchanged in order to
maximize system performance and minimize the exposure of data to breach. The Hub’s
interfaces are also encrypted, ensuring secure transmission to the receiving party, with additional
field-level encryption used for sensitive data like social security numbers.

25. The Hub further allows Reynolds to diagnose and isolate any potential
performance or security-related incidents (e.g., shutting down one application’s interface in the
event of a faulty software update rather than shutting down the entire system).

26. The Hub also manages all automated “write-backs” of data fields by third parties.

Automatic data pushes by OEMs, application providers, and other third parties involve the

SMRH:4831-2013-8914.1 -9-

QB\S9 154448. 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 27 of 112

creation of more entries and transactions than an actual individual human user could possibly
produce at one time and can push thousands of entries into the DMS within minutes. Any
erroneous data entries resulting from automatic data pushes by a single third party can propagate
across the DMS and impact other interfaced third parties, effectively paralyzing a dealer’s
system and operations.

27. To mitigate these risks, the Hub logs, tracks, and creates an audit trail for every
single “write-back” transaction. This proprietary “journaling” process allows Reynolds to
minimize the risk or impact of erroneous data write-backs by enabling Reynolds’ system to
revert data to a prior state. No other DMS provider offers similar functionality.

28. Today, the Hub handles about 13,000 transactions per minute during peak hours,
an average of 8.7 million transactions per day, and an average of 260 million transactions per
month. The complexity of these transactions continues to grow.

IV. Security Features that Control Access to the Reynolds DMS

29. The Reynolds DMS includes multiple technological security measures designed
to prevent unauthorized access to its system, prevent automated scripts from overloading system
resources, and ensure that only properly licensed users can access and use the system. Because
the security threats facing computer systems are constantly evolving, Reynolds must continue
building, testing, and releasing security-related software improvement for the Reynolds DMS.

30. Reynolds takes steps to ensure that the only persons accessing its DMS through
dealership login credentials are dealership employees themselves, such as linking a login
credential to a dealership employee. Reynolds also provides dealership managers with the ability

to restrict the types of data that its dealership employees may access (e.g., a sales representative

SMRH-4831-2013-8914.1 -10-

QB\5S9154448.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 28 of 112

may not have access to service-related data). The Reynolds DMS also requires users to change
their passwords regularly.

31, In addition, Reynolds deploys CAPTCHA control prompts to guard against
unauthorized access to the Reynolds DMS. CAPTCHA 1s a tool commonly used in the computer
software industry to protect computer systems and websites against abusive automated software
programs. Such automated programs are commonly used by hackers and other unauthorized
entities to extract or modify data on secured computer systems.

32. Reynolds primarily deploys CAPTCHA control prompts when a dealership
employee wants to use one of the reporting tools built into the Reynolds DMS (e.g., Dynamic
Reporting) and download the data from the DMS to an external device. During the process of
using these built-in reporting tools, the employee may encounter a CAPTCHA control prompt
displaying a series of letters and/or numbers designed to distinguish human usage from machine
Input.

33. Reynolds also deploys CAPTCHA control prompts in other situations, such as
when other security measures determine that a dealership employee’s login credential might be
exhibiting characteristics consistent with unauthorized access.

34. Additionally, the Reynolds DMS includes a suite of “invisible” access controls
that help prevent unauthorized access to the Reynolds DMS. Reynolds’ Suspicious User ID
monitoring software analyzes keystroke speed, keystroke pattern, and the volume and timing of
data requests to differentiate unauthorized automated scripts and bots from authorized use by
human users. When the software identifies a suspicious user based on these factors, it

automatically flags the user ID for deactivation.

SMRIEHL-4831-2013-8914. 1 -ll-

QB\S9 1544481
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 29 of 112

V. HB 2418 Would Require Reynolds to Remove Security Features and Allow Any
Unlicensed Third Party to Have Free and Unfettered Access to the Reynolds DMS

35, It is my understanding that HB 2418 requires DMS providers to permit any third
party “authorized” by a dealer to access, extract, and modify data stored or processed on a DMS.
It is my understanding that such third parties can include third-party “data extractors,” companies
that have historically sought unlicensed access to the Reynolds DMS through employee login
credentials and use automated programs that call upon the software functionality of the DMS
without any regard to system security or performance to access, extract, or modify data stored or
processed on a DMS.

36. It is also my understanding that HB 2418 mandates that DMS providers like
Reynolds are not permitted to use contractual, technical, or other means to restrict third parties
“authorized” by dealers from accessing the Reynolds DMS. I further understand that HB 2418
allows dealers to provide any third party with access to the Reynolds DMS at the dealer’s sole
discretion.

37, Compliance with HB 2418 would require Reynolds to reconfigure the entire
Reynolds DMS to allow for unfettered access to the system. To do this, Reynolds employees
would need to review millions of lines of code that currently operate the Reynolds DMS and
remove or rewrite code that implements the many layers of security protocols that prevent or
mitigate the risks of unauthorized access to the Reynolds DMS through DMS login credentials.
For example, the Suspicious User ID monitoring software is written into the DMS and operates
automatically to flag automated user IDs. Removing this tool would require Reynolds to expend

resources to rewrite its DMS software to comply with HB 2418.

SMRH-4831-2013-8914 1 -12-

QB\S9154448 |
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 30 of 112

VI. HB 2418 Would Create Gaping Security Vulnerabilities to the Reynolds DMS, Reduce
DMS Performance, and Harm Reynolds’ Ability to Provide a Secure DMS to Arizona
Customers

38. Every time a third party accesses a Reynolds DMS using a dealership employee’s
login credentials, it uses valuable Reynolds intellectual property, including copyrighted
technologies and original software elements and programs, without Reynolds’ consent or a
legitimate license to do so.

39. Because HB 2418 would give “data extractors” the ability to access the Reynolds
DMS freely and extract, modify, or transmit any data without interruption, every single data
element stored or processed on the Reynolds DMS — including sensitive consumer data,
licensed OEM data, and Reynolds’ own proprietary data — would be at greater risk of breach.

40. By design, the Reynolds DMS minimizes the “attack surface” available to
hackers, cyberthieves, and other unauthorized third parties. Enabling access to even a limited
number of third parties creates more points of entry to the DMS, and thus expands the “attack
surface.” It is well known that simply sharing login credentials with outside third parties
increases the potential for a security breach. That risk is compounded here by the fact that HB
2418 would further require Reynolds to strip out the security protections on those very
credentials being shared.

41. The practices of many third parties, particularly those by data extractors,
demonstrate that these security risks are substantial. For example, data extractors have been
known to request and receive DMS usernames and credentials to access the Reynolds DMS
through unencrypted, plain text email. Data extractors also disregard industry best practices such
as data minimization and attempt to access data beyond the scope of their business relationship

with the dealer to resell to other third parties or develop their own competing products.

SMRH:4831-2013-8914. 1 -[3-

QB\5S9154448 |
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 31 of 112

Reynolds has also observed multiple third parties utilizing the same set of credentials, as well as
sharing credentials with ordinary dealer employees. In the event of a data breach, these practices
make it difficult, if not impossible, to trace and remedy the breach’s source.

42. Additionally, the automated software programs used by third parties like data
extractors can wreak havoc on a system. Data extractors use automated software programs to
call upon the software functionality of the DMS to access, extract, or modify data stored or
processed on the DMS. But because Reynolds designed its DMSs for human use rather than
machine use (and only licenses the system for use by human dealer employees), the queries and
scripts used by these automated programs can lock-up other system processes and often grind
DMSs to a halt (even if the queries or scripts only call for a small amount of data). For example,
prior to rolling out effective security measures that detected and minimized the unauthorized
access by data extractors on the Reynolds DMS, automated programs used by data extractors at
times took more than 70%+ of CPU time on a DMS and disrupted the ability of legitimate
human users to use other DMS functionality, sometimes to the point of locking-up or crashing a
dealership’s entire system. In some cases, data extractors queried the systems hundreds or
thousands of times in a single day.

43, The automated programs used by data extractors to access, extract, or modify data
are commonly used by hackers, cyberthieves, and others to breach secure systems and extract
large amounts of data for private gain. Because HB 2418 forbids Reynolds from taking any
countermeasures against any third parties’ use of automated programs on the Reynolds DMS, it
also prevents Reynolds from securing its system against common forms of attack.

44, To maintain their access to the systems, some data extractors have also been

known to use automated programs to stay logged into the Reynolds DMS so they can run their

SMRH:4831-2013-8914.1 ~14.

QB\59154448 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 32 of 112

automated programs during non-business hours. Such conduct expands the surface area of attack
that hackers, cyberthieves, or others can exploit when trying to breach the Reynolds DMS.

45. Because HB 2418 allows writeback by any third party through login credentials,
none of the Hub’s security and performance features — such as the use of strict business rules
and journaling — would be available to guard against invalid data entry. When such errors
occur on an automated basis, they can disrupt all dealer operations and any interfaced third
parties using that data within a matter of minutes.

46. Further, Reynolds’ contracts with OEMs and certain other third parties, such as
credit reporting bureaus, restrict Reynolds from sharing or providing unauthorized access to
categories of sensitive data with any parties beyond specific, authorized dealerships and third
parties. Compliance with HB 2418 could put Reynolds in breach of its agreements with OEMs
and certain third parties.

47. Reynolds has staked its brand and reputation on providing a secure DMS
platform. Any data breach that results from hostile access to the Reynolds DMS will cause
substantial harm to Reynolds’ reputation, and could cost Reynolds millions of dollars in response
and investigation costs, lost business, lost goodwill, and legal fees.

48. Exhibits | and 2 to my declaration are, respectively, the Reynolds Master
Agreement and the Reynolds Customer Guide. These two documents, along with certain other
documents identified in the Master Agreement, form the contractual relationship between
Reynolds and its dealer customers. Reynolds considers these two documents to be highly
confidential and proprietary. These documents contain information that has economic value to
Reynolds’ competitors in the DMS space as well as other third parties, including new car

manufacturers and application providers. If Reynolds’ competitors were to obtain these

SMRH-4831-2013-8914. | -[5-

QB\S9154448 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 33 of 112

documents, they could use knowledge of the terms and conditions of Reynolds’ contractual
relationship with its dealers to harm Reynolds’ competitive standing by offering more favorable
terms and conditions to Reynolds’ dealer customers.

49, The information in these documents is not generally known by third parties
outside Reynolds and is not readily ascertainable by proper means. Within and without the
company, Reynolds consistently has treated the Master Agreement and the Customer Guide as
confidential and proprietary. These documents are not publicly available on Reynolds’ website,
and they each contain legends (on every page) indicating that the documents are “Confidential
and Proprietary Information of” Reynolds. The cover page of the Customer Guide states that it
and its contents “may not be reproduced in any form or disclosed in any manner to anyone” other
than the dealer and the dealer’s employees without the express permission of Reynolds. Finally,

Reynolds’ dealer customers have agreed to maintain the confidentiality of these documents.

SMRH-4831-2013-8914.1 -16-

QB\59154448 |
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 34 of 112

I declare under penalty of perjury that the foregoing is true and correct.

Dated: Aa. ZL 2019 Lf

Belly Hall / VY

SMRH:4831-2013-8914.1 -17-

QB\S9154448.1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 35 of 112

EXHIBIT 1

TO BE FILED
UNDER SEAL

EXHIBIT 1
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 36 of 112

EXHIBIT 2

TO BE FILED
UNDER SEAL

EXHIBIT 2
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 37 of 112

EXHIBIT 3
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 38 of 112

REYNOLDS INTERFACE AGREEMENT

This Reynolds Interface Agreement ("Agreement") is entered into asofthis _— day of

, 2013 ("Effective Date") by and between THE REYNOLDS AND REYNOLDS

COMPANY, and its affiliates (“Reynolds”), an Ohio corporation, having its principal place of business
at One Reynolds Way, Kettering, Ohio 45430 and XXXXXXXXXxX or referenced herein as
XXXXXXXX corporation/limited liability company, having its principal place of business at
XXXXXXXXXX. The parties for gaod and valuable consideration agree as follows:

1. DEFINITIONS

1A,

1.2,

1.3,

1.4,

1.5.

1.6.

17,

1.8.

Certification - Upon completion of Reynolds testing and the Joint Pilot the Interfaced
Product will be declared ready for GCA by Reynolds, and Reynolds shall provide written
notification to XXXXXXXXXX that XXXXXXXKXXX’s Interfaced Product has been
certified under the Reynolds’ Certified Interface Program.

Confidential Information. A party’s trade secrets under applicable law and the proprietary
and confidential information which is disclosed to the other party pursuant to this Agreement.

Disclosing Party. The party who discloses Confidential Information to the other party.

GCA — General Customer Availability. The date which Reynolds declares the Interfaced
Product certified and ready for implementation.

Interface — Processes developed by Reynolds, which include, but are not limited to, software,
hardware, specifications, data formats, security codes and other intellectual property, that
allow for the transfer of data from one or more Reynolds Systems and/or the ability to input
data from XXXXXXXXXX’s Product into one or more Reynolds Systems.

Interfaced Product - XXXXXXXXXX’s Product(s) as identified in Exhibit A and described
in Exhibit B, which is licensed by XXXXXXXXXX to a Qualified End User(s) and complies
with the Interface specifications, or incorporates the software provided by Reynolds (all such
specifications, security codes, information and software are part of the Interface) so that
XXXXXXXXXX’s Product will function as described in Exhibit B, including, but not
limited to, displaying and/or integrating the Reynolds System Output and/or Reynolds
System Input accurately and not causing any errors or conflicts with the Reynolds System.

Interface Test — Testing the Interfaced Product to determine if it properly displays the
Reynolds System Output and/or properly delivers the Reynolds System Input, complies with
the Interface and does not conflict with the operation of the Reynolds System.

Joint Pilot - One (1) or more Qualified End Users provided by XXXXXXXXXX, to pilot test
the Interface and the Interfaced Product in collaboration with XXXXXXXXXX. Pilot
selection and number of pilots will be at the sole discretion of Reynolds.

The Reynolds and Reynolds Company - Confidential 1 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL

Defs. Ex. 98
REYCID0003646
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 39 of 112

1,9.

1.10.

L.11.

1.12.

1.13.

1.14.

1.15,

1.16.

Non-Approved Access — Any direct or indirect use or access of the Reynolds System by
XXXXXXXXXxX or an agent acting on behalf of XXXXXXXXXX.

Non-Approved Use - XXXXXXXXXX utilization of the Interface(s), Reynolds System
Input, and/or Reynolds System Output with any product or service other than the Interfaced
Product(s),

Qualified End User — A single dealership store and application area (or branch) combination
(and its associated employees), as defined in the Reynolds System, which has obtained the
appropriate license rights to receive XXXXXXXXXX’s Interfaced Product.

Receiving Party. The party receiving such Confidential Information of the Disclosing Party.

Reynolds System(s) — Any Reynolds product, service or application sold and marketed by
Reynolds and its affiliates.

Reynolds System Input — The data intended to be transferred into the Reynolds System from
XXXXXXXXXX’s Interfaced Product for purposes other than logging or requesting data.

Reynolds System Output — The data intended for transfer from the Reynolds System to
XXXXXXXXXX’s Interfaced Product for purposes other than logging or requesting data.

XXXXXXXXXX’s Product - XXXXXXXXXX hardware, software and/or services sold and
marketed by XXXXXXXXXX as listed in Exhibit A and fully described in Exhibit B, which
may be provided directly to Qualified End Users.

2. DUTIES

Dak

2.2,

REYNOLDS’ SERVICES. Reynolds will provide to XXXXXXXXXxX the appropriate
Interface(s) defined in Exhibit A necessary to certify the Interfaced Product(s). Reynolds
will provide to XXXXXXXXXX development assistance up to the maximum assistance
identified in Exhibit E in order to enable XXXXXXXXXxX to incorporate the Reynolds
System Output and/or Reynolds System Input into the Interfaced Product. Reynolds will
notify XXXXXXXXXX if it appears that the maximum assistance may be exceeded. In the
event that the maximum assistance is exceeded, Reynolds may charge XXXXXXXXXX on a
time and materials basis for additional assistance based on the rates in Exhibit E.

OWNERSHIP. All Reynolds intellectual property provided to XXXXXXXXXX hereunder
shall be considered for all purposes of this Agreement to be part of the Interface. Any license
granted herein is not a sale of the original Interface(s) or any copies thereof. Reynolds
tetains the ownership of the Interface(s) and all copies thereof, including all rights and
interests in contributions and additions communicated by XXXXXKXXXX to Reynolds
related to the Interface(s), or the Reynolds System(s) software. Reynolds claims patent,
copyright, trade secret and confidential information protection in the Interface, including all
moral rights, as well as the way in which the Reynolds System(s) software, database and the

The Reynolds and Reynolds Company - Confidential 2 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL

REYCID0003647
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 40 of 112

Interface organize and store data. XXXXXXXXXX releases any rights or interests it may
have in the Interface or the organization, format and structure of the Reynolds System Output
and/or Reynolds System Input that might result from XXXXXXXXXX’s contribution and
additions. XXXXXXXXXX’s Product and the Interfaced Product(s) including any software
are, and will at all times remain, the sole and exclusive property of XXXXXXXXXX.

2.3, XXXXXXXXXX’S DEVELOPMENT. XXXXXXXXXX represents and warrants the
following requirements related to its development process:

2.3.1, XXXXXXXXXX’s Product(s) operates with all of the functionality cited in Exhibit B
and in accordance with any applicable operating manuals or other documentation
included by reference.

2.3.2. XXXXXXXXXX will provide competent XXXXXXXXXXnical resources to
properly develop the Interfaced Product.

2.3.3. XXXXXXXXXX Product(s) will properly integrate with the Interface(s) and that it
will be generally available to begin the Interface Test(s) within thirty (30) days of the
date that the Interface(s) described in Exhibit A is made available to
XXXXXXXXXX or at a later date as determined by Reynolds.

2.3.4. XXXXXXXXXX Product(s) will complete the Interface Test(s), the Joint Pilot(s),
and achieve Certification within _ days from the beginning of the Interface
Test(s) or at a later date as determined by Reynolds.

Through no fault of Reynolds, if XXXXXXXXXX fails to meet any of the provisions set
forth in Sections 2.3.1-2.3.4, Reynolds may terminate this Agreement as set forth in Section
a).

2.4. PAYMENT BY XXXXXXXXXX. XXXXXXXXXX will pay all fees set forth in Exhibit E
of this Agreement, ;

2.4.1, The submission of any invoices by Reynolds to XXXXXKXXXXX and any payment
by XXXXXXXXXX to Reynolds for services or any other costs, charges, and/or
expenses shall be governed by the terms set forth in Exhibit E to this
Agreement. XXXXXXXXXX shall pay all amounts due to Reynolds within thirty
(30) days of receipt of invoice.

2.4.2, All pricing detailed in Exhibit E to this Agreement may be increased upon thirty (30)
days written notice to XXXXXXXXXX,

2.4.3, XXXXXXXXXX shall pay Reynolds for all amounts due Reynolds pursuant to
Exhibit E to this Agreement in accordance with the time provisions set forth in the
Agreement or Exhibit E. In the event that KXXXXXXXXXX does not timely pay an
amount due under Exhibit E to this Agreement, XXXXXXXXXX will be referred to
Reynolds’ Customer Account Services department in accordance with Reynolds’
normal collection process. Further, Reynolds may charge XXXXXXKXXXX a late
charge, calculated at the rate of 14% per month or the maximum rate currently
permitted by law, whichever is less. Amounts that remain unpaid may result in

The Reynolds and Reynolds Company - Confidential 3 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003648
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 41 of 112

discontinuation of services by Reynolds, will require additional fees for services to be
reinstated, and will be deemed a material breach as described in Section 5.6 of this
Agreement.

2.4.4. XXXXXXXXXX agrees to pay all taxes (whether billed at the time of invoicing or
determined to be due by a taxing authority at a later time) other than those taxes based
on Reynolds’ income, or provide appropriate exemptions. Taxes shall include, but are
not limited, to personal property tax, sales tax, use tax or excise tax, which may be
imposed by any taxing authority as a result of Reynolds' provision of services to
XXXXXXXXXX under this Agreement.

2.5. KXXXXXXXXX’S OBLIGATIONS.

2.5.1. NONDISCLOSURE. Except as expressly permitted herein, XXXXXKXXXXX will
not disclose or publish the Reynolds System Output and/or the Reynolds System
Input provided by the Interface in any way except as set forth in Exhibit A.

2.5.2, USE OF REYNOLDS SYSTEM OUTPUT. XXXXXXXXXxX will not permit the
Reynolds System Output provided by the Interface(s) to be used for any purpose
other than the limited purpose described in Exhibit A. The Qualified End User, on
whose behalf XXXXXXXXXX has paid the applicable fees set forth in Exhibit E,
may use the Interfaced Product and the Reynolds System Output. XXXXXXXXXX
will not permit any other uses of the Reynolds System Output or allow any access to
the data by XXXXXXXXXxX or other parties unless the transfer of the data has been
authorized in writing by Reynolds and the Qualified End User that originally
collected the data.

2.5.3. COMPLIANCE WITH CERTIFICATION. Unless otherwise identified in Exhibit A,
upon Certification and for as long as this Agreement is in effect, any Non-Approved
Access and/or Non-Approved Use is strictly prohibited and is considered a violation
of this Agreement and any other data movement agreements between
XXXXXXXXXX and Reynolds. Such violation(s) will be subject to any or all of the
following:

2.5.3.1. Reynolds has the right to immediately disable and/or uninstall all current and
future Interface(s) and/or instances of Non-Approved Access.

2.5.3.2, Reynolds has the right to assess the Monthly Interface Fee(s) (as defined in
Exhibit E) for the number of single dealership store and application area (or
branch) combinations that utilized Non-Approved Access or Non-Approved
Use during the period of the violation.

2.5.3.3, Reynolds has the right to assess a deactivation fee for the removal of the
Interface(s) described in Exhibit A which is equal to the Installation Fee(s)
(as defined in Exhibit E) for the number of Qualified End Users at the time of
the violation.

The Reynolds and Reynolds Company - Confidential 4 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003649
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 42 of 112

2.5.4. NOTIFICATION OF SECURITY BREACH. Subject to requirements of law, or
actions of any regulatory or law enforcement authority that prohibits, restricts, or
delays them from doing so, XXXXXXXXXxX or any third party acting on behalf of
XXXXXXXXKXX having access to data collected from a Qualified End User
provided under the terms of this Agreement, shall provide prompt written notice to
Reynolds of any security breach of data collected from a Qualified End User obtained
through such access, which at the time of the breach was in the possession or custody
of XXXXXXXXXX or such third party. The disclosure notification shall be made
within 24 hours by XXXXXXXXXX or third party following discovery of such
breach. The disclosure notification shall describe at a minimum the scope of the data
breach and measures taken to restore the integrity, security, and confidentiality of
such data. Such measures and corrective actions shall be implemented as soon as
practicable by XXXXXXXXXX. Notification shall be by email to the security email

address (datasecurity@reyrey.com).

2.5.5. CANCELLATION OF INTERFACED PRODUCT. XXXXXXXXXX will notify
Reynolds within one (1) business day of a Qualified End User cancelling any
Interfaced Product(s) currently provided by XXXXXXXXXX by submitting a
termination request to Reynolds for the corresponding Interface(s). Should a
Qualified End User contact Reynolds and request the Interface(s) being provided to
XXXXXXXXXX’s Interfaced Product be stopped immediately, Reynolds reserves
the right to comply with this request and will notify XXXXXXXXXX within one (1)
business day of the Qualified End User request and Reynolds’ compliance. Should
XXXXXXXXXX contact the Qualified End User and reach agreement to reinstate
the Interfaced Product within three (3) business days of receiving such notice from
Reynolds, Reynolds will re-install / turn on the corresponding Interface(s) for no
additional Installation Fee(s), Reynolds will use commercially reasonable efforts to
terminate billing for the month subsequent to the submission of a termination request.
Reynolds does not prorate the Monthly Fee(s).

2.6. NO REVERSE ENGINEERING. XXXXXXXXXX will not reverse engineer or decompile
the Interface or any other Reynolds software. Reynolds will not reverse engineer or
decompile XXXXXXXXXX’s Product, provided that Reynolds may take whatever action is
necessary to discontinue or remove any Interface in accordance with the terms of this
Agreement. XXXXXXXXXX will not otherwise attempt to determine how the Interface
works or how the data is structured or organized within the database created and stored by
any Reynolds System or software.

2.7, CONFIDENTIALITY. Neither party will disclose any information relating to the Interface,
the implementation of the Interface, XXXXXXXXXX’s Product, the Interfaced Product, the
Reynolds System or any other Confidential Information of the other party to anyone, for any
purpose, except employees and consultants that have executed agreements obligating them to
comply with the provisions of this Agreement. The parties acknowledge and agree that the
disclosure of any trade secrets or Confidential Information to the other party does not confer
upon a party any license, interest or rights of any kind in or to the trade secrets or
Confidential Information, except as provided in this Agreement. Except as permitted by this

The Reynolds and Reynolds Company - Confidential 5 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003650
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 43 of 112

Agreement, neither party will disclose, disseminate, use or otherwise make available the
Confidential Information of the other. Each party will use reasonable efforts, but in no event
less than the security precautions such party undertakes to protect its own proprietary and
confidential information of like nature, to prevent any Confidential Information of the other
party from being disclosed to third parties.

This Agreement, including all terms and conditions are considered Confidential Information.
The existence of this Agreement may be publicized by XXXXXXXXXX and/or Reynolds in
order to promote the Interface and XXXXXXXXXX’s Products. XXXXXXXXXX,
including its officers, directors, and employees, agrees not to tortiously interfere with
Reynolds’ relationship with current or prospective suppliers or customers.

XXXXXXXXXX, including its officers, directors and employees, also agrees to refrain from
communicating, in writing, any disparaging or libelous statements to any third party
regarding Reynolds, or Reynolds’ officers, directors, employees, products, services, or
programs (including but not limited to the Reynolds Certified Interface program). Failure to
comply with any of the terms of non-disparagement shall amount to a material breach of this
Agreement.

The parties agree written confidentiality agreements substantially similar to the terms
contained herein will be obtained for any employees or contractors permitted access to
Confidential Information. Prior to the time an employee or contractor of Receiving Party
receives any Confidential Information of the Disclosing Party, the Receiving Party will
instruct that employee or contractor about the obligations of the Receiving Party hereunder
and instruct that employee or contractor not to disclose or use any Confidential Information,
except as specifically provided herein. The Receiving Party will be liable for any damages
caused to the Disclosing Party by an employee or contractor violating this Agreement.

At the Disclosing Party’s request or upon completion of the Receiving Party’s use of
Confidential Information, the Receiving Party will return all copies of Confidential
Information to the Disclosing Party or, at the Disclosing Party’s request, will destroy
Confidential Information and certify such destruction to the Disclosing Party. The Receiving
Party may retain a copy of Confidential Information, for archival purposes or to the extent
required by law, subject to the Receiving Party’s continuing obligations under this Section
2.7. The Receiving Party recognizes that its unauthorized use or disclosure of Confidential
Information may give rise to irreparable injury, and acknowledges that remedies other than
injunctive relief may not be adequate. Accordingly, the Disclosing Party has the right to seek
equitable and injunctive relief to prevent the Receiving Party’s unauthorized use or
disclosure of any Confidential Information, as well as such damages or other relief as is
occasioned by such unauthorized use or disclosure. The provisions of this Section 2.7
pertaining to Confidential Information shall survive termination or expiration of this
Agreement.

In the event the Receiving Party is required to disclose Confidential Information in
connection with any judicial proceeding or government investigation, then the Receiving

Party shall promptly notify the Disclosing Party and allow a reasonable time for the
Disclosing Party to seek a protective order ftom the appropriate court or government agency.

The Reynolds and Reynolds Company - Confidential 6 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003651
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 44 of 112

Thereafter, the Receiving Party may disclose Confidential Information to the extent required
by law, subject to any applicable protective order.

The restrictions of this Section 2.7 on the Receiving Party’s use and disclosure of
Confidential Information shall not apply to any information that: (a) was publicly known at
the time of the Disclosing Party’s communication thereof to the Receiving Party; (b)
becomes publicly known, through no fault of Receiving Party, subsequent to the time of the
Disclosing Party’s communication thereof to the Receiving Party; (c) the Receiving Party can
demonstrate with documentary evidence that the Confidential Information was in the
Receiving Party’s possession free of any obligation of confidence at the time of the
Disclosing Party’s communication thereof to the Receiving Party; (d) the Receiving Party
can demonstrate with documentary evidence that the Confidential Information is/was
developed by Receiving Party independently of and without reference to any other
Confidential Information; (e) is rightfully obtained by Receiving Party from a third party
without restriction; (f) is identified by the Disclosing Party as no longer proprietary or
confidential; or (g) is disclosed in circumstances in which it is subject to a protective order or
other similar legal protection that will prevent the public disclosure of the Confidential
Information and will prevent disclosure to any party that may be considered a competitor of
either Party. The confidentiality provisions of this agreement supersede and replace any and
all prior agreements entered into by the parties related to this Agreement.

2.8. USE OF TRADEMARKS. Neither XXXXXXXXXX nor Reynolds will use the name of the
other party or any of the other party’s trademarks, service marks, trade names or logos,
except with the express prior written consent of the other party for the specific use or as set
forth in Section 4.5 of this Agreement. Notwithstanding the foregoing, XXXXXXXXXX
grants a limited use license to Reynolds to use its trademarks, service marks, trade names, or
logos for the Initial Term (and any applicable Renewal Term) of this Agreement to brand,
display and advertise XXXXXXXXXX as an authorized vendor.

2.9. QUALIFIED END USER REQUEST FOR INFORMATION. Should a Qualified End User
contact Reynolds directly to request information on XXXXXXXXXX Interfaced Product,
including the specific data fields included in the Reynolds System Input and / or Reynolds
System Output used: for the Interfaced Product, Reynolds may comply with the Qualified End
Users’ request and provide such information, This action by Reynolds will not be considered
a breach of any of the confidentiality provisions of this Agreement.

3. CERTIFICATION PROCESS

 

3.1. INTERFACE TESTING. Prior to Certification, XXXXXXXXXX must provide access to
the Interfaced Product(s) to Reynolds for the Interface Test(s). The parties will mutually
agree upon the date for the Interface Test(s). No later than fifteen (15) days prior to the date
of the Interface Test(s), XXXXXXXXXX will submit all test scripts to Reynolds for review
prior to executing the Interface Test. If Reynolds requests modifications to the test Scripts,
Reynolds will notify XXXXXXXXXX of such modifications in writing within seven (7)
days of receipt of the test scripts. If modifications are requested, XXXXXXXXXX may

The Reynolds and Reynolds Company - Confidential 7 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003652
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 45 of 112

3.2.

3.3.

3.4.

BES!

make modifications and re-submit test scripts to Reynolds for approval in accordance with
the process set forth herein, All Interface Tests are conducted in a test environment
designated by Reynolds. Reynolds will notify XXXXXXXXXX upon successful completion
of the Interface Test(s).

INTERFACE TESTING RESOURCES, Reynolds will supply XXXXXXXXXX with access
to an applicable test environment for the Interface Test and ongoing testing of the Interfaced
Product and the Interface for XXXXXXXXXxX’s employees and consultants that have
executed agreements obligating them to comply with the provisions of this Agreement.

JOINT PILOT. After the Interface Test is complete, if Reynolds and XXXXXXXXKX
mutually determine that the Interfaced Product satisfies the Interface Test, then Reynolds and
XXXXXXXXXX will mutually agree upon the scope and length of the Joint Pilot.
XXXXXXXXXX will suggest potential Qualified End User(s) to participate in the Joint
Pilot. Reynolds will not provide a list of Qualified End Users to XXXXXXXXXX for
preliminary pilot selection.

CERTIFICATION. After the Joint Pilot is successfully completed and the Interfaced
Product is ready for GCA then Reynolds will provide XXXXXXXXXX with written notice
of Certification. Declaration of Certification will be in Reynolds sole discretion.

RE-CERTIFICATION.

3.5.1. Initial Certification of an Interfaced Product will be valid until one of the following
events occurs, at which time XXXXXXXXXX will be required to re-certify the
Interfaced Product:

3.5.1.1. XXXXXXXXXX requests additional Interface(s), thereby changing the level
of integration with Reynolds System.

3.5.1.2. A new release of the Interfaced Product by XXXXXXXXXX that interacts
with the Interface in a different manner than when the Interfaced Product was
originally certified.

3.5.1.3. XXXXXXXXXX elects to utilize an enhanced Interface made available by
Reynolds.

3.5.1.4. Twenty-four (24) months have expired since the Certification or Re-
Certification of the Interfaced Product.

Except as specified in 3.5.1.4 above, Re-Certification may require an amendment to
this Agreement, or a separate Reynolds Interface Agreement and additional fees.

3.5.2. Distribution of Interfaces not defined in Exhibit A, or the distribution of the Interface
with an Interfaced Product not defined in Exhibit A, will require amendment of this
Agreement, or a separate Reynolds Interface Agreement. The occurrence of either of
these events may require additional fees.

The Reynolds and Reynolds Company - Confidential 8 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL

REYCID0003653
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 46 of 112

3.5.3. New releases of the Interfaced Product in which XXXXXXXXXX’s changes do not
materially modify the Interfaced Product or which do not impact the Interface will not
require re-certification, but will require XXXXXXXXXxX to notify Reynolds in
advance of such changes. KXXXXXXXXXX will provide test scripts or other
documentation to Reynolds to certify that the changes have been successfully tested by
XXXXXXXXXX.

3.6. SUSPENSION/TERMINATION OF CERTIFICATION. After Certification, Reynolds may
suspend and/or subsequently terminate Certification if one of the following has occurred
through no fault of Reynolds:

3.6.1. an Interfaced Product(s) does not accurately and/or completely display or integrate the
Reynolds System Output and/or the Reynolds System Input;

3.6.2. an Interfaced Product(s) does not comply with any Interface specifications provided to
XXXXXXXXXX by Reynolds and included by reference in Exhibit A;

3.6.3. an Interfaced Product(s) materially degrades or otherwise adversely affects the
operation of the applicable Reynolds System;

3.6.4. XXXXXXXXXX has failed to maintain reasonable distribution and support channels
for the Interfaced Product;

3.6.5. KXXXXXXXXxX is in violation of this Agreement;

3.6.6. an Interfaced Product(s) utilizes the Interface(s) in a way that places a Qualified End
User at operational or security risk; or

3.6.7, an Interfaced Product(s) utilizes the Interface(s) in a way that places Reynolds at
operational or security risk.

Reynolds will provide XXXXXXXXXX with written notice and explanation of such
suspension, and XXXXXXXXXX must make all corrections within thirty (30) days to
become re-certified. XXXXXXXXXX will be required to pay the standard Re-Certification
Fee described in Exhibit E. During any suspension of Certification XXXXXXXXXX must
not distribute, use or access the Interface. If XXXXXXXXXX fails to become re-certified in
accordance with this Section 3.6 within thirty (30) days, Reynolds may terminate
Certification and this Agreement. In the event of termination XXXXXXXXXX will be
responsible for payment of the Certification Process Fee(s) and any other fees that have been
agreed between the parties up to the date of termination.

3.7. END USER LICENSE FORM. The Interfaced Product must be licensed only to and for use
by Qualified End Users that: (i) agree to a license agreement containing terms that are
substantially similar to those in the attached Exhibit C; (ii) are separately licensed by
Reynolds to use the Reynolds System and such application software as required for use with
the Interface; and/or (iii) have authorized Reynolds to access and transfer data to

The Reynolds and Reynolds Company - Confidential 9 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003654
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 47 of 112

XXXXXXXXKXX. XXXXXXXXXX will attach a copy of the proposed end user license
agreement for the Interfaced Product and/or data authorization form as Exhibit D to this
Agreement, which is required to be signed or acknowledged by all Qualified End Users.
XXXXXXXXXX agrees to obtain the approval of Reynolds before executing any end user
license agreement which substantially modifies the terms set forth in Exhibit C.

4. LICENSE RIGHTS AND OBLIGATIONS

4.1.

4.2,

4.3.

4.4.

4.5,

LICENSE GRANT. After XXXXXXXXXX receives notice of Certification and pays all
sums then due and payable to Reynolds, Reynolds grants to XXXXXXXXXX a non-
exclusive, revocable license in the Territory (as defined in Exhibit A) to (i) utilize the
Interface(s) provided to XXXXXXXXXX; (ii) use the Interface(s) solely with
XXXXXXXXXX's Interfaced Product; (iii) publicly display the “Reynolds Certified
Interface” logo on all marketing material and website(s) describing the Interfaced Product in
accordance with the provisions set forth in Section 4.5 of this Agreement; (iv) demonstrate,
sublicense, and distribute the Interface(s), only as incorporated into the Interfaced Product, to
Qualified End Users during the Initial Term (and any applicable Renewal Term).

REYNOLDS SUPPORT. For the fees set forth in Exhibit E, Reynolds will provide the
services necessary to implement the Interface, first line support to XXXXXXXXKX
regarding the use of the Interface, and any other services set forth in this Agreement during
the Initial Term (and any applicable Renewal Term).

REYNOLDS UPDATES. During the Initial Term (and any applicable Renewal Term),
Reynolds will provide to XXXXXXXXXX specifications for Interface enhancements and
revisions necessary to maintain and/or improve the functionality of the Interfaced Product
since the time of GCA of the Interfaced Product. XXXXXXXXXX will promptly comply
with any enhancements or revisions provided by Reynolds and test the revised Interfaced
Product with Reynolds within thirty (30) days of when the revised Interface is made available
to XXXXXXXXXKX. Reynolds will make available to XXXXXXXXXX a test environment
and/or data for testing of these revisions.

REYNOLDS ASSISTANCE. During the Initial Term (and any applicable Renewal Term),
Reynolds will provide XXXXXXXXXX with reasonable XXXXXXXXX Xnical assistance,
up to the maximum assistance defined in Exhibit E, in the development of the Interfaced
Product.

REYNOLDS LOGO AND COMMUNICATION. Upon XXXXXXXXXX’s receipt of
Certification, Reynolds will provide XXXXXXXXXX with a program logo, the standards for
use of the logo, and an information kit that includes policies regarding communication.
Policies provided to XXXXXXXXXX by Reynolds related to the program logo or
communication are subject to change at Reynolds sole discretion and any violation of these
policies will also be considered a violation of this Agreement. In addition, Reynolds will
place XXXXXXXXXX’s information as described in Exhibit A on the Reynolds’ website as

The Reynolds and Reynolds Company - Confidentlal 10 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL

REYCID0003655
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 48 of 112

a Reynolds’ Certified Interfaced Product. XXXXXXXXXX shall have the right to display
the program logo on marketing materials or websites for the Interfaced Product only.
XXXXKXXXXX agrees to provide to Reynolds copies of marketing materials for the
Interfaced Product for review prior to publication. Reynolds must review and approve all
references to Reynolds or the Reynolds Certified Interface Program contained in press
releases by XXXXXXXXXX, or any third parties acting on behalf of XXXXXXXXXX,
before such information is published. Prior to Certification, XXXXXXXXXxX« is prohibited
from claiming integration with the Reynolds System(s).

4.6. XXXXXXXXXX ASSISTANCE. XXXXXXXXXX will provide appropriate support,
maintenance and error correction services for the Interfaced Product as reasonably requested
by Reynolds or as required in the end user agreement between XXXXXXXXXX and the
Qualified End Users.

4.7, DISTRIBUTOR(S) OF INTERFACED PRODUCT(S). During the Initial Term (and any
applicable Renewal Term), XXXXXXXXXX may distribute the Interfaced Product through
distributors. XXXXXXXXXX warrants that any distributor of the Interfaced Product on
behalf of XXXXXXXXXX has entered into a written agreement with XXXXXXXXXKX
which binds the distributor to the same obligations as XXXXXXXXXX under this
Agreement.

4.8. ENDORSEMENT. Reynolds does not endorse, warrant, support, or certify any functionality,
capabilities or any other aspects of the Interfaced Product.

5. TERM/TERMINATION

5.1, TERM. This Agreement and any license granted herein shall be for three (3) years after the
Effective Date of this Agreement (“Initial Term”). This Agreement will renew automatically
for additional one (1) year terms (each, a “Renewal Term”) unless either party gives a notice
of its intent not to renew at least sixty (60) days prior to the end of the Initial Term or the
then applicable Renewal Term.

5.2. TERMINATION FOR BREACH. If either party breaches any of the material provisions of
this Agreement then the nondefaulting party may terminate this Agreement by written notice,
unless the defaulting party will remedy such breach or begin a good faith effort to remedy the
breach upon a mutually agreed upon time, within the period of fifteen (15) days after the said
notice is delivered to the defaulting party.

5.3. IMMEDIATE TERMINATION. Reynolds may, immediately upon written notice to
XXXXXXXXXX, terminate this Agreement if XXXXXXXXXX« (i) becomes insolvent, (ii)
files or has filed against it and not dismissed within sixty (60) days, a proceeding under any
federal or state insolvency, bankruptcy or other law for the relief of creditors, (iii) ceases or
admits in writing its intention to cease the operation of its business in the ordinary course.

The Reynolds and Reynolds Company - Confidential 11 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REY CID0003656
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 49 of 112

5.4,

3.5.

5.6.

5.7,

5.8.

TERMINATION FOR INCOMPLETE INTERFACE(S). XXXXXXXXKXX may terminate
this Agreement upon thirty (30) days prior written notice, without any further obligation, if
Reynolds, after using commercially reasonable efforts, is unable to make the Interface(s)
function in accordance with the documentation and agreed upon specifications.
XXXXXXXXXxX< is responsible for payment of the Certification Process Fee(s) and any
other fees that have been agreed between the parties up to the date of termination.

TERMINATION FOR PARTIAL DEVELOPMENT. Reynolds may, immediately upon
written notice to XXXXKXXXXX, terminate this Agreement if XXXXXXXXXX fails to
comply with the provisions set forth in Sections 2.3.1-2.3.4. In the event of termination
under this Section 5.5, XXXXXXXXXxX is responsible for payment of the Certification
Process Fee(s) and any other fees that have been agreed between the parties up to the date of
termination.

TERMINATION FOR FAILURE TO PAY. Reynolds may, immediately upon written notice
to XXXXXXXXXX, terminate this Agreement for failure of XXXXXXXXXX to pay any
fees defined in Exhibit E, or any amounts invoiced for fees following notice and
XXXXXXXXXX opportunity to cure in accordance with Section 2.4.3.

MUTUAL TERMINATION. Either party may terminate this Agreement at anytime with or
without cause by giving the other party one hundred-eighty (180) days written notice of
intent to terminate.

WIND-DOWN. If XXXXXXXXXxX’s Product has achieved Certification then upon
termination of this Agreement, at Reynolds option, a wind-down period of not less than one
month and not greater than one year may be invoked. During the wind-down period the
parties shall continue to perform under the terms of this Agreement, in effect at the time of
termination, except for new installations. New installations during the wind-down period
must be mutually agreed to by both parties. At the conclusion of the wind-down period or
immediately upon termination if Reynolds does not invoke the wind-down,
XXXXXXXXXX must cease all use, distribution, and sublicensing of the Interface.
XXXXXXXXXxX is also responsible for payment to Reynolds of any positive difference
between the Minimum Fees, prorated on a monthly basis to the end of the Initial Term (and
any applicable Renewal Term), or if invoked, the end of the wind-down period, and the sum
of Installation Fee(s) and Monthly Interface Fee(s) (or transaction fees, where applicable).

6. GENERAL

6.1.

NOTICES. With the exception of a notification of security breach as described in Section
2.5.4, all notices, requests and approvals required by this Agreement shall be (i) in writing,
(ii) addressed to the parties as indicated below unless otherwise notified in writing of a
change, and (iii) deemed to have been delivered either when personally delivered, sent by
overnight courier, or, if sent by mail, in which event it shall be sent postage prepaid,
certified, retum receipt requested, thereof three (3) business days after mailing. The

The Reynolds and Reynolds Company - Confidential 12 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL

REYCID0003657
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 50 of 112

addresses of the parties are as follows:
To XXXXXXXXXX: To Reynolds:

The Reynolds and Reynolds Company
One Reynolds Way
Kettering, OH 45430

Title: Title: VP, Data Services

Copy to: Legal Department

6.2. AUDIT. Reynolds will be entitled to request an audit of XXXXXXXXXX records that relate
to the Interface or to the Interfaced Product(s) no more frequently than once per calendar
year during the Initial Term (and any applicable Renewal Term) of this Agreement if in
Reynolds’ sole judgment reasonable cause exists, Audits shall be conducted by an
independent, third party auditor at any time upon fifteen (15) days written notice to
XXXXXXXKXKX. Audits shall be conducted during normal business hours in the offices of
XXXXXXKKKX. XXXXKXKXXXX shall have the right to approve the third party auditor;
however, such approval shall not be unreasonably withheld. XXXXXXXXXX shall retain
all records associated with this Agreement for three (3) years following termination of this
Agreement and conclusion of wind-down period, if any. In the event that an audit reveals
any issue that amounts to a material breach of the Agreement, or an under payment by
XXXXXXKXXX to Reynolds of five percent (5%) or more within any twelve month period,
XXXXXXXXXX shall immediately pay (i) the amount due for the audit period, (ii) a service
charge equal to one and one-half percent (1.5%) per month on the outstanding balance
compounded monthly since the date of each monthly under payment and (iii) the actual cost
of the audit including auditor and reasonable expenses. Notwithstanding the foregoing,
XXXXXXXXXX shall not be liable for amounts specified in clauses (ii) and (iii) above if an
under-payment by XXXXXXXXXX was due to Reynolds failing to properly invoice
XXXXXXXXXX. The third party auditor shall sign a confidentiality agreement prior to
commencing the audit, agreeing to keep confidential any information obtained by such
examination, provided however that the auditor can disclose the details to Reynolds of any
non-compliance with this Agreement.

6.3. NON-EXCLUSIVE. This Agreement is non-exclusive and does not limit Reynolds’ right to
otherwise license, develop, market or distribute the Interface(s).

6.4. ASSIGNMENT. This Agreement may be assigned by XXXXXXXXXX to
XXXXXXXXXX’s parent, or wholly owned subsidiary or affiliate. In addition,
XXXXXXXXXX may assign its rights hereunder upon providing written notice to Reynolds
if a person or entity (or group of persons or entities as defined for purposes of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) acquires a
controlling interest in XXXXXXXXXX after the Effective Date of this Agreement; provided,

The Reynolds and Reynolds Company - Confidential 13 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003658
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 51 of 112

however, that in such event Reynolds shall have the right to immediately terminate this
Agreement upon providing written notice within thirty (30) days of Reynolds receipt of
notice of the assignment to the successor entity. Any other assignment by XXXXXXXXXX
must be consented to by Reynolds. Reynolds may assign or sublicense its rights without
restriction.

6.5. INDEMNITY. Each party shall be responsible for and shall hold the other party harmless
from all expenses, including legal fees and expenses, which arise from its performance
hereunder and which are for actual or alleged damage to any property, except to the extent
that such expenses are attributable to the other party’s negligence or willful misconduct.

XXXXXXXXXX shall defend, indemnify and hold harmless Reynolds, its officers, directors,
and employees from and against any and all damages and costs (including penalties, interest,
and reasonable attorneys’ fees and expenses), arising from (i) XXXXXXXXXX’s failure of
the Interfaced Product to perform as warranted to any Qualified End User; (ii) any violation
by XXXXXXXXXX of this Agreement; (iii) any violation or infringement by
XXXXXXXXXX of any party’s rights or interests; (iv) violation by XXXXXXXXXX of any
privacy statute or regulation; (v) the failure of XXXXXXXXXX to obtain the necessary data
rights and consents to offer the Interfaced Product and Interface, including all required
notices to Qualified End Users and individual retail customers and all required consents from
customers and consumers, and that XXXXXXXXXX has all right and authority required to
collect, disclose and use such information; and/or (vi) failure to pay taxes or contributions
deemed appropriate by a taxing authority.

Reynolds shall defend, indemnify and hold harmless XXXXXXXXXX, its officers, directors,
and employees from and against any and all damages and costs (including penalties, interest,
reasonable attorneys’ fees and expenses) which it may incur with respect to (i) any
infringement of any patent, trademark, copyright or any other proprietary right of a third
party, based upon any use of the Reynolds’ Interface; (ii) any action by a Qualified End User
arising out of such Qualified End Uset’s use solely of the Reynolds’ Interface, and any
damage caused to any Reynolds System (including any damage caused to any software or
database) by a Qualified End User's use solely of the Interface; and (iii) any action arising
out of Reynolds’ performance or failure to perform under this Agreement.

In any case arising under this Section 6.5: (i) the Indemnified Party (Reynolds or
XXXXXXXXXX, as applicable) shall provide the Indemnifying Party (Reynolds or
XXXXXXXXXX, as applicable) with prompt written notice of any action, claim or threat of
suit; (ii) the Indemnified Party shall permit the Indemnifying Party the opportunity to take
over, settle or defend such action, claim or suit with counsel chosen by the Indemnifying
Party (who will be reasonably acceptable to the Indemnified Party), provided, however, that
the Indemnifying Party shall not enter into any settlement or compromise of any such claim
without the Indemnified Party’s prior written consent, which consent will not be
unreasonably withheld; (iii) the Indemnified Party shall cooperate fully with Indemnifying
Party in connection with such action, claim or suit at Indemnifying Party’s expense. The
terms of this Section 6.5 shall survive termination of this Agreement.

The Reynolds and Reynolds Company - Confidential 14 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003659
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 52 of 112

6.6. WARRANTIES. XXXKXXXXXX warrants to Reynolds that: (i) the Interfaced Product and
subsequent new releases of the Interfaced Product will be free of material defects, changes,
revisions or errors that prevent the Interfaced Product from operating with the Reynolds
System; (ii) XXXXXXXXXX has the right and power to enter into this Agreement and to
grant to Qualified End Users all of the rights and licenses in the Interfaced Product as set
forth in this Agreement; (iii) XXX XXXXXXX has obtained or shall obtain all necessary
permission and licenses regarding data to offer the Interfaced Product; (iv) XXXXXXXKXXX
and the Interfaced Product comply with all applicable laws, including all laws regarding data
privacy and security; (v) XXXXXXXXXX shall provide all required notices to Qualified
End Users and consumers and shall obtain all required consents from Qualified End Users
and consumers, (vi) XXXXXXXXXX has all right and authority required to collect,
disclose and use such information as described in Exhibit A; (vii) the Reynolds System
Output of a Qualified End User will only be accessed by or transferred to XXXXXXXXXX
or a third party in accordance with the express written consent of the Qualified End User and
in accordance with the terms of this Agreement; and (viii) the Interfaced Product will operate
in a manner consistent with the requirements of Interface and other Reynolds System
software and databases and will not interfere with, damage or delay the operation of the
Interface or other Reynolds System software or databases.

Reynolds warrants to XXXXXXXXXX that: (i) the Interface will operate in a manner
consistent with the written specifications provided to XXXXXXXXXX; (ii) Reynolds has the
right and power to enter into this Agreement and to grant to XXXXXXXXXX all of the
tights and licenses in the Interface as set forth in this Agreement; (iii) Reynolds has obtained
or shall obtain all necessary permission and licenses regarding data to offer the Interface; (iv)
Reynolds and the Interface complies with all applicable laws, including all laws regarding
data privacy and security.

NO OTHER WARRANTIES. EXCEPT AS SPECIFIED HEREIN, REYNOLDS MAKES
NO WARRANTIES, CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED,
ORAL OR WRITTEN, REGARDING THE INTERFACE, THE REYNOLDS SYSTEM OR
ANYTHING ELSE AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER EXPRESS
AND IMPLIED WARRANTIES AND CONDITIONS, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. REYNOLDS DOES NOT WARRANT THE OPERATION OF THE
INTERFACE WILL BE UNINTERRUPTED OR ERROR FREE.

6.7. DAMAGES,

6.7.1. NO CONSEQUENTIAL DAMAGES, EXCEPT FOR BREACH OF
CONFIDENTIALITY AND/OR INTELLECTUAL PROPERTY
INDEMNIFICATION, NO PARTY TO THIS AGREEMENT WILL HAVE
LIABILITY TO THE OTHER PARTY OR ANY THIRD PARTY FOR SPECIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, AND CONSEQUENTIAL DAMAGES
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, GOODWILL OR
SAVINGS, DOWNTIME, DAMAGE TO OR REPLACEMENT OF INTERFACE
AND DATA) ARISING FROM CLAIMS BASED IN WARRANTY, CONTRACT,

The Reynolds and Reynolds Company - Confidential 15 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003660
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 53 of 112

TORT (INCLUDING NEGLIGENCE), STRICT TORT, OR OTHERWISE, EVEN IF
THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH CLAIM OR
DAMAGE.

6.7.2. LIQUIDATED DAMAGES. THE PARTIES AGREE THAT, EXCEPT FOR
BREACHES OF CONFIDENTIALITY, PERSONAL INJURY, OR REAL
PROPERTY DAMAGES, AND XXXXXXXXXX’S INDEMNIFICATION
OBLIGATIONS PURSUANT TO THIS AGREEMENT, IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE
AMOUNT OF ACTUAL DAMAGES CAUSED BY A MATERIAL BREACH OF
THIS AGREEMENT BY XXXXXXXXXX, THEREFORE, THE PARTIES AGREE
THAT IN THE EVENT OF A MATERIAL BREACH OF THIS AGREEMENT BY
XXXXXXXXXX, THAT XXXXXXXXXX SHALL PAY TO REYNOLDS, AS
LIQUIDATED DAMAGES, THE SUM OF ONE HUNDRED THOUSAND
DOLLARS ($100,000.00) FOR EACH MATERIAL BREACH OF THIS
AGREEMENT. FOR THE AVOIDANCE OF DOUBT, FOR PURPOSES OF
CALCULATING SUCH LIQUIDATED DAMAGES, A MATERIAL BREACH
SHALL MEAN A SINGLE OCCURENCE OR SERIES OF RELATED
OCCURENCES (FOR EXAMPLE, LETTERS SENT TO MULTIPLE DEALERS IN
VIOLATION OF SECTION 2.8 OF THIS AGREEMENT WOULD BE A SINGLE
MATERIAL BREACH FOR PURPOSES OF CALCULATING LIQUIDATED
DAMAGES, AS OPPOSED TO MULTIPLE MATERIAL BREACHES),
EXCLUDING THE EXCEPTIONS SET FORTH ABOVE, THE LIQUIDATED
DAMAGES ABOVE SHALL BE REYNOLDS SOLE AND EXCLUSIVE
MONETARY REMEDY FOR MATERIAL BREACHES OF THIS AGREEMENT;
PROVIDED THAT NOTHING IN THIS SECTION LIMITS REYNOLDS’ RIGHT
TO OBTAIN INJUNCTIVE AND OTHER EQUITABLE RELIEF AS MAY BE
APPROPRIATE.

6.7.3. DIRECT DAMAGES. WITH THE EXCEPTION OF BREACH OF
CONFIDENTIALITY, INTELLECTUAL PROPERTY INDEMNIFICATION,
PERSONAL INJURY OR REAL PROPERTY DAMAGES, EACH OF WHICH HAS
NO LIMITATION, REYNOLDS’ LIABILITY FOR DIRECT DAMAGES TO
XXXXXXXXXX WILL NOT EXCEED THE ACTUAL AMOUNT PAID BY
XXXXXXXXXX TO REYNOLDS UNDER THIS AGREEMENT.

6.8. EXCUSE FOR NONPERFORMANCE. Reynolds shall not be held responsible for any
delay or failure to perform hereunder where such delay or failure is due to any cause beyond
Reynolds’ direct control including, but not limited to, Acts of God, fire, explosion, flood,
strikes or other labor dispute, riot, communications or power supply failure, delay in
delivery, failure or malfunction of equipment, lack of or inability to obtain data, or any other
causes, contingencies or circumstances beyond Reynolds’ control which prevent or hinder
performance hereunder or make such performance hereunder impracticable. Should
Reynolds be delayed or unable to perform hereunder where such delay or inability to perform
is due to any cause described in this Section 6.8, Reynolds will notify XXXXXXXXXX and

The Reynolds and Reynolds Company - Confidential 16 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003661
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 54 of 112

make reasonable efforts to perform hereunder.

6.9. XXXXXXXXXKX ACKNOWLEDGEMENT. XXXXXXXXXX acknowledges that
Reynolds may now or in the future provide products and services that may be similar or the
same as the Interfaced Product.

6.10. USE OF DATA. XXXXXXXXXX must describe in Exhibit A all data sets and uses of the
data, which shall be subject to Reynolds’ acceptance, including: the purposes of the data sets;
the identities or categories of any other parties to whom XXXXXXXXXX may transfer the
data; and XXXXXXXXXX’s or any other party’s uses of the data. Other than as specified in
Exhibit A, XXXXXXXXXxX is prohibited from transferring the data to another party; or re-
selling the data.) XXXXXXXXXX understands and agrees that Reynolds’ acceptance of
XXXXXXXXXX’s activities described in Exhibit A shall not constitute Reynolds’
endorsement or warranty of or acceptance of legal consequences for XXXXXXXXXX’s
services, and XXXXXXXXXxX shall not make representations to the contrary.

6.11. DATA PRIVACY. To the extent that any data from or about an individual retail customer of
a Qualified End User delivered by Reynolds to XXXXXXXXXX under this Agreement
contains “non-public personal information,” as such term is defined in Title V of the Gramm-
Leach-Bliley Act and its implementing regulations (the “GLBA”), or the Personal
Information Protection and Electronic Documents Act of Canada ("PIPEDA"), each party
agrees to comply with all legal obligations relating to the privacy and security of such “non-
public personal information” under the GLBA, the FTC regulations promulgated pursuant
thereto, any state statutes adopted to comply therewith and any state regulations promulgated
under such state statutes or in compliance with the GLBA, and the PIPEDA and laws of any
province of Canada in compliance with PIPEDA.

XXXXXXXXXX acknowledges and agrees that it will comply with all of its obligations
with respect to the privacy, security and integrity of data collected from a Qualified End User
under the agreement between XXXXXXXXXX and such Qualified End User.

Reynolds shall implement and maintain appropriate administrative, XXXXXXXXXXnical
and physical safeguards reasonably designed to protect against unauthorized access to, use of
or disclosure of the data delivered by Reynolds pursuant to this Agreement, including data
from or about an individual retail customer of a Qualified End User; provided that Reynolds’
obligations with respect to data collected from a Qualified End User shall cease once
Reynolds has transmitted such data to XXXXXXXXXX and received confirmation from
XXXXXXXXXX that such data was received by XXXKXXXXXX.

Each party agrees to keep data from or about an individual retail customer of a Qualified End
User confidential pursuant to the terms of this Agreement.

6.12. DISPUTE RESOLUTION PROCEDURES. In the event of any dispute, claim, question or
disagreement arising from or relating to this Agreement or the alleged breach thereof, the

parties shall use their best efforts to consensually settle such dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other in good faith,

The Reynolds and Reynolds Company - Confidential 17 Reynolds Interface Agreement May 10,2013

CONFIDENTIAL REYCID0003662
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 55 of 112

and, recognizing their mutual interests, attempt to reach a just and equitable resolution
satisfactory to both parties. If they do not reach such a resolution within a period of sixty
(60) days, then, upon notice by either party to the other, all such disputes, claims, questions
or disagreements shall be finally settled by binding arbitration, before a single arbitrator,
administered by the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Commercial Arbitration Rules. The location where the arbitration will be
held, the individual who will serve as the arbitrator, and the rules under which the arbitration
will be conducted will be determined by mutual agreement of the parties. If the parties are
unable to agree on any such matters, then those matters upon which the parties are unable to
agree will be determined by the AAA in its sole and absolute discretion. The final decision
of the arbitrator may be reduced to, and entered as, a judgment in any court of competent
jurisdiction. Notwithstanding, however, anything to the contrary contained in this Section
6.12 or elsewhere in this Agreement, any claim for equitable relief only may be brought at
any time in any court of competent jurisdiction.

6.13. RESPECT FOR EMPLOYEES. Reynolds and XXXXXXXXXX acknowledge and agree
that the other party’s personnel have been acquired and trained by said party at considerable
expense. Throughout the Initial Term (and any applicable Renewal Term) and for a period of
one (1) year following the expiration or termination of this Agreement, neither Reynolds nor
XXXXXXXXXX shall knowingly solicit for employment or employ any employee of the
other party that has been directly involved in the negotiation or performance of this
Agreement until the expiration of one (1) year following such employee’s termination of
employment with the other party. If either party fails to abide by the restrictions contained in
this section, then the non-abiding party agrees to pay to the other party a placement fee of
one hundred percent (100%) of the former employee’s total gross earnings during the
employee’s last twelve (12) months of employment by the former employer.

6.14. GOVERNING LAW. This Agreement will be governed by the substantive laws of the State
of Ohio, regardless of conflict of laws principles. The parties submit to the jurisdiction of the
state and federal courts in the State of Ohio. The section headings are for convenience only
and will not be used in interpretation of this Agreement.

6.15, ENTIRE AGREEMENT. This:Agreement, together with the Exhibits identified herein,
incorporated by reference and listed below, constitutes the entire agreement between the
parties. Any modification to this Agreement must be by written amendment signed by
authorized representatives of each party.

6.15.1. Exhibit A - XXXXXXXXXX Product(s) Submitted for Certification

6.15.2. Exhibit B— XXXXXXXXXX Product Description(s)

6.15.3. Exhibit C — Qualified End User License Agreement Required Provisions

6.15.4, Exhibit D —- Form of XXXXXXXXXX Qualified End User License Agreement
and/or Data Authorization Form.

6.15.5. Exhibit E — Fees

6.16. SEVERABILITY. If any of the provisions or portions of this Agreement are determined to
be invalid or unenforceable, such invalid provisions or invalid portions shall be severed from

The Reynolds and Reynolds Company « Confidential 18 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003663
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 56 of 112

this Agreement, and all other provisions hereof shall remain in full force and effect.

6.17. RELATIONSHIP OF THE PARTIES. This Agreement will not be deemed or construed to
create any partnership, joint venture, fiduciary, employment or agency relationship between
the parties. Nothing in this Agreement will be construed to constitute or appoint either party
as the agent or representative of the other party for any purpose whatsoever, or to grant to
either party any right or authority to assume or create any obligation or responsibility,
express or implied, for or on behalf of or in the name of the other, or to bind the other in any
way or manner whatsoever.

An authorized representative of each party has executed this Agreement as of the date first written

 

 

 

 

 

above.
XXXXXXXXXX The Reynolds and Reynolds Company
By: By:
Robert G, Schaefer, Vice President, Data Services
Printed Name and Title Printed Name and Title ‘
Date: Date:
The Reynolds and Reynolds Company - Confidentiat 19 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003664
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 57 of 112

EXHIBIT A
XXXXXXXXXX PRODUCT(S) SUBMITTED FOR CERTIFICATION

Name of Product(s):

 

Description of Product(s):

 

 

Please list all Products with a brief description and prepare a complete description of the Product(s) to
be included in Exhibit B.

Current release version and release date for Product(s):

 

 

Reynolds System(s): Territory:
ERA U.S. [[] Canada
POWER US.

 

Interface(s) to be provided by Reynolds:

 

 

 

 

 

 

 

Name Frequency Reynolds Input / Output:
Insert/Update Customer On-Demand 2 Input [_] Output
Search Customer On-Demand (J Input &X] Output
Publish Vehicle Inventory Event Triggered (] Input x] Output
Publish F&I Deal History with Aftermarket Event Triggered (J Input Output
Publish F&I Lender Event Triggered [_] Input Output
Insert F&I Deal - Start On-Demand [X] Input ([] Output
Publish Repair Order Event Triggered [] Input Dx] Output
Publish Vehicle Sales Event Triggered  (_] Input DX] Output
The Reynolds and Reynolds Company - Confidential 20 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003665
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 58 of 112

State the purpose and operating environment of the Interface(s):

 

 

 

Below is a description of XXXXXXXXXX’s existing uncertified interfaces with Reynolds
Systems. Continued use of these interfaces by XXXXXXXXXX will not constitute a violation of
Section 2.5.3, pending delivery of a similar Interface(s) by Reynolds to XXXXXXXXXX for
implementation as provided for in this Agreement. Upon receipt of Certification,
XXXXXXXXXX will follow the terms of this Agreement and cease use of the uncertified
interface(s) within sixty (60) days.

 

 

 

The Reynolds and Reynolds Company - Confidential 21 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCIDO003666
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 59 of 112

XXXXXXXXXX information to be used to brand, display, and advertise XXXXXXXXXX as a vendor
in the RCI Program:

(To be provided prior to Certification)

CJ Loco-

[] Website URL -

(] Trade Name —

[1] Trade Mark —

C] Service Mark -

(] Testimonial Quote —

If marked by an “X” above, Reynolds reserves the right to use any or all of this information at
Reynolds sole discretion.

Interface Specifications: (List specifications including version and date of document)

The Reynolds and Reynolds Company - Confidential 22 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003667
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 60 of 112

EXHIBIT B
XXXXXXXXXX PRODUCT DESCRIPTION(S)

Insert extensive product description here

The Reynolds and Reynolds Company - Confidential 23 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003668
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 61 of 112

EXHIBIT C
QUALIFIED END USER LICENSE AGREEMENT REQUIRED PROVISIONS

The Interface may be made available by XXXXXXXXXX to Qualified End User(s) only pursuant to an
End User License Agreement that, at a minimum, contains provisions that:

C.l. Authorize the operation of the Interface only with the Interfaced Product and only for each
license fee that is paid.

C.2. Prohibit copying, disassembly, decompilation, and/or reverse engineering of the Interfaced
Product and the Interface;

C.3. Reserve to XXXXXXXXXX and Reynolds all rights, title and interest in and to Interfaced
Product and the Interface;

C.4. Prohibit transfer of the Interfaced Product and the Interface to third parties and prohibit
lending, leasing, sublicensing or pledging of the Interfaced Product and the Interface by
Qualified End User and prohibit service bureau or outsourcing uses of the Interfaced Product
and Interface;

C.5. Include a statement substantially similar to the following: "Product(s) provided under this
Agreement contain portions of program code owned by third party licensors and such licensors
will be entitled to enforce this License as an intended third party beneficiary and the
obligations of the licensee cannot be modified or terminated without the written consent of
such third party licensors. Licensee shall not disclose any passwords or other security
information that are related to the Interface or other software licensed by this License. ALL
LICENSORS DISCLAIM ALL WARRANTIES, INCLUDING (WITHOUT LIMITATION)
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. In no event will any licensor be liable for indirect, incidental, consequential or
exemplary damages arising from use, or inability to use Interface(s), even if they knew of the
possibility of such damages.

C.6. The End User license agreement and all rights to use or maintain possession of the Interfaced
Product and the Interface will terminate immediately upon the Qualified End User’s breach of
any material provision of such agreement.

C.7, The End User license agreement must prohibit the Qualified End User from using the
Interfaced Product and Interface outside the definitions and process defined in Exhibit A.

€.8. Include provisions substantially similar to the following:
Each party will comply with all applicable legal obligations relating to privacy, security,
integrity, and confidentiality of data collected from a Qualified End User, except for

aggregated data that does not enable identification of the Qualified End User’s individual retail
customers and any other extracted data ("Customer Information"), which obligations may

The Reynolds and Reynolds Company - Confidential 24 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCiD0003669
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 62 of 112

include the Gramm-Leach-Bliley Act and its implementing regulations ("GLBA"), the Personal
Information Protection and Electronic Documents Act of Canada ("PIPEDA"), the laws of any
state of the United States, and the laws of any province of Canada.

Each party will, at a minimum, implement and maintain appropriate administrative,
XXXXXXXXXXnical, and physical safeguards reasonably designed to: (a) ensure against any
anticipated threats or hazards to the security or integrity of the Customer Information; and (b)
protect against unauthorized access to or use of the Customer Information that could result in
substantia] harm or inconvenience to the Qualified End User or the individual who is the
subject of Customer Information.

Each party may disclose Customer Information, when required, pursuant to any federal or state
law or regulation or rules or regulations of any governmental agency. These provisions shall
apply during the term and after the termination of the End User License Agreement.

C.9. Include a statement substantially similar to the following:

By signing this Agreement, you are providing your dealer management system (“DMS”)
provider with your written consent to permit us to access data on your DMS system. Such
access is in order for us to provide the services contracted for hereunder, and we will not use
your data for any other purposes. NOTICE TO NORTH CAROLINA DEALERS: THIS END
USER LICENSE AGREEMENT RELATES TO THE TRANSFER AND ACCESSING OF
CONFIDENTIAL INFORMATION AND CONSUMER RELATED DATA.

The Reynolds and Reynolds Company - Confidential 25 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYC1D0003670
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 63 of 112

EXHIBIT D

FORM OF XXXXXXXXXX QUALIFIED END USER LICENSE AGREEMENT AND/OR
DATA AUTHORIZATION FORM

nhs

The Reynolds and Reynolds Company - Confidential 26 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003671
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 64 of 112

EXHIBIT E

FEES

Certification Process Fee: $ (USD)
This fee will be due upon invoice from Reynolds.

(Per Qualified End User) Installation Fee(s):
Existing Qualified End Users as of the Effective Date $ (USD) & $ (CAD)
New Qualified End Users as of the Effective Date $ (USD) & $ (CAD)

This one-time setup fee is payable within the first month after submission of an order for each
Qualified End User to whom XXXXXXXXXX’s Interfaced Product is sold, beginning on the Effective
Date of this Agreement. XXXXXXXXXX will pay this fee directly on behalf of Qualified End Users.

Within seven (7) days of the Effective Date of this Agreement, XXXXXXXXXxX will provide
Reynolds a comprehensive list of the existing Qualified End Users with whom KXXXXXXXXxX is
already providing services and were installed prior to the Effective Date of this Agreement. This list
will include, at a minimum, the name, address, phone number, and installation date of each Qualified
End User. After Certification, any integration requests by XXXXXXXXXX for Qualified End Users
matching names on this list will be installed at the Installation Fee for Existing Dealers listed above.
Any integration requests by XXXXXXXXXX for Qualified End Users not listed will be invoiced for
the Installation Fee for New Qualified End Users listed above.

Fees for pre-load files delivered at initial installation are included in the (Per Qualified End User)
Installation Fees for New Qualified End Users. Requests for Reynolds to send replacement pre-load
files for a previously completed RCI order will be assessed a fee of $125.00 (USD) for each
replacement pre-load file.

(Per Qualified End User) Monthly Interface Fee(s): $ (USD) & $ (CAD)

This recurring monthly fee is payable beginning the first month after submission of an order for each
Qualified End User to whom XXXXXXXXXX’s Interfaced Product is sold, beginning on the Effective
Date of this Agreement. XXXXXXXXXX will pay this fee directly on behalf of Qualified End Users,

Minimum Fees: For each twelve (12) month period following Certification of the Interfaced Product,
XXXXXXXXXX’s total (Per Qualified End User) Installation Fee and (Per Qualified End User)
Monthly Interface Fee paid to Reynolds will be no less than $ (USD) or $ (CAD) (the
“Minimum Fees”), The first twelve (12) month period begins upon Certification of the Interfaced
Product. If XXXXXXXXXX’s total (Per Qualified End User) Installation and (Per Qualified End
User) Monthly Interface Fee(s) paid to Reynolds do not meet the Minimum Fees at the end of each
given twelve (12) month period thereafter, then XXXXXXXXXX will pay Reynolds the difference

The Reynolds and Reynolds Company - Confidential 27 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYCID0003672
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 65 of 112

between the Minimum Fees and the sum of (Per Qualified End User) Installation and (Per Qualified
End User) Monthly Interface Fee(s) paid to Reynolds.

Maximum Assistance: Reynolds will provide XXXXXXXXXX a maximum of 40 hours of support
during the initial implementation and certification process for the Interfaced Product(s) defined in this
Agreement. If Reynolds exceeds these hours during the implementation and certification process,
Reynolds will notify XXXXXXXXXxX in writing. If XXXXXXXXXX would like Reynolds to exceed
the Maximum Assistance, XXXXXXXXXX will request in writing support for said services. In
Reynolds sole discretion Reynolds may decline and/or accept the request and will charge
XXXXXXXXXX per hour at an hourly rate of $250 per hour (USD).

Non-Refundable Re-Certification Fee:  $ (USD)
As described in Sections 3.5.1.1 — 3.5.1.4, this Re-Certification Fee is payable when XXXXXXXXXX

releases a major release of their already-Certified Interfaced Product and/or if twenty-four (24) months
have expired since the last Certification or Re-Certification of the Interfaced Product has occurred,

The Reynolds and Reynolds Company - Confidential 28 Reynolds Interface Agreement May 10, 2013

CONFIDENTIAL REYC!ID0003673
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 66 of 112

EXHIBIT C
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 67 of 112

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

 

CDK Global, LLC, a limited ability company, | Case No. 2:19-cv-04849-GMS
and The Reynolds and Reynolds Company, a
corporation,

Plaintiff,
Vv.

Mark Brnovich, Attorney General of the State
of Arizona, and John S. Halikowski, Director
of the Arizona Department of Transportation,

Defendants.

 

 

DECLARATION OF PROFESSOR PETER N. GOLDER, PH.D.
AUGUST 22, 2019
Il.

Hil.

IV.

Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 68 of 112

TABLE OF CONTENTS

.
INC rOductionis......c.ccccccccsssseccsncceccesecenesccconssscessssececassceuescessucccaeessesdbacceeescceeuscetetsecssseueessteseees

A.
B.
C.

QUALIFICATIONS oe ec ccc tee cteceecene eee en ccna e cesses ctastaeeeseeeaestietssecseenseeseceeessaeesaenseseesneegs
Assignment and Background wc icici cscscrrcecresnecnencerestestsenessenieceseserseesnees

Materials Relied Upon and Compensation .....cccccescceeeeeeeeeeeeettetneeteceeeseeteeeeenenaees

Summary Of Opinions.....c..ccccscscecsessesscsseesssetcessnsecssesscsseseseeesessssseneesssseseeseseesereeees

CDK’s and Reynolds’s Corporate Reputations and Brand Equities are
Important Intangible Assets, Which Take Considerable Time, Effort,

and Investment to Develop. .icscccsssorrsscsrcessssssssscssssscsessesssssessccessssuseceesssescsssseesseseees

A. Strong Corporate Reputation and Brand Equity Can Provide a

Competitive Advantage and Generate Economic Benefits... ccc

B. Developing CDK’s and Reynolds’s Corporate Reputations and Brand
Equities Required Significant Investment and Commitment throughout

the COMPANIES... ee cette ree cect decane cere reece ecb dense needs ceeseensecsecesies

CDK’s and Reynolds’s Corporate Reputations and Brand Equities
Would Be Irreparably Harmed by a Material Public Data Breach, and
the Harm Would Be Extremely Difficult, If Not Impossible, to Reliably

Measure and to Repair ...cccccsscscsssssccssscessccsrscsssecessceseessescessseesssceneessneeeseeesseeessnecnssanenees

A. A Material Public Data Breach Would Harm CDK’s and Reynolds’s

Corporate Reputations and Brand Equities ...c cc ccscccsensesesensereeseseereerseiersensce

B. A Material Public Data Breach Would Cause CDK and Reynolds to

Lose Existing and Potential Customers wo... cies sneer tneesesneieseesatereniee

C. Reputational Harm Resulting from a Material Public Data Breach is

Extremely Difficult, If Not Impossible, to Reliably Measure or Repair w..c ee
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 69 of 112

INTRODUCTION
A. Qualifications

1. My name is Peter Golder. | am a professor of marketing at the Tuck School of Business
at Dartmouth College in Hanover, New Hampshire. In 2014, I was appointed by
Dartmouth’s president to be one of seven founding faculty members in Dartmouth’s
Society of Fellows. From 2015 to 2018, I served as area coordinator of the Tuck School’s
marketing faculty group. In 2015, 1 became co-editor-in-chief of the academic journal
Marketing Letters. In 2017, 1 became faculty director of the Tuck School’s First-Year
Project course, and, in 2018, J became faculty director of the Tuck School’s global and
experiential courses. | am a former professor of marketing and coordinator of the
marketing department doctoral program at the Stern School of Business at New York

University in New York, New York.

2. [hold a Ph.D. in Business Administration (Marketing) from the University of Southern

California and a B.S. in Mechanical Engineering from the University of Pennsylvania.

3. My research experience and interests include branding, product features and customer
perceptions associated with quality, innovation, market entry strategies, new product
development and marketing, historical analysis of the sources of market leadership, and
global marketing. I have employed a variety of research methods in addressing these

topics, including case studies, historical method, and econometric analysis.

4, | teach or have taught classes for MBA candidates including marketing, new product
marketing, creativity and design, and global marketing, and I regularly present to
academic and professional audiences on these and other related topics. I have written
more than thirty publications appearing in academic journals, as book chapters, and in the
media, including publications in leading marketing and business journals such as Journal

of Marketing, Journal of Marketing Research, Marketing Science, and Harvard Business
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 70 of 112

Review. | currently serve on the editorial boards of Journal of Marketing, International
Journal of Research in Marketing, and Marketing Science and serve as a peer reviewer of
articles submitted to these journals and other academic journals. My research and
contributions to the field of marketing have been recognized with many best paper and
best book awards, and my research has been featured in the media, including The Wall
Street Journal, The Economist, and Advertising Age. | have also consulted on several
marketing-related topics for litigation, including irreparable harm, trademark and trade

dress issues, advertising, warning labels, and transfer pricing.

5. Acopy of my curriculum vitae, which provides additional detail on my education,
qualifications, and professional affiliations, as well as a list of the publications I have
authored, is attached to this report as Appendix A. A list of the cases in which I have

provided expert testimony during the past four years is attached as Appendix B.

B. Assignment and Background

i. Assignment

6. I have been asked by Counsel for CDK Global, LLC (“CDK”) and Counsel for the
Reynolds and Reynolds Company (“Reynolds”) to offer my expert opinions regarding the
impact on Plaintiffs’ corporate reputations and brand equities that may result from a
material public data security breach, which Plaintiffs assert they are at an increased risk
of suffering following the passage of Arizona House Bill 2418 (“the DMS Law”).' While
] understand that there may be other potential harms resulting from the DMS Law, I have

been asked to focus specifically on their reputational harm in the event of a material

 

Complaint, CDK Global, LLC, a limited liability company, and The Reynolds and Reynolds Company, a
corporation v. Mark Brnovich, Attorney General of the State of Arizona and John S. Halikowski, Director of the
Arizona Department of Transportation, Case No. 2:19-cv-04849-GMS, July 29, 2019 (“Complaint”), { 8;
Declaration of Kelly Hall, CDK Global, LLC, a limited liability company, and The Reynolds and Reynolds
Company, a corporation v. Mark Brnovich, Attorney General of the State of Arizona and John S. Halikowski,
Director of the Arizona Department of Transportation, Case No. 2:19-cv-04849-GMS, August 22, 2019 (“Hall
Declaration”), J 39-40.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 71 of 112

public data breach (i.e., a data breach with a noticeable impact — for example, one
affecting a large number of records or affecting particularly sensitive data — that is

publicly disclosed to customers.) Other harms are outside the scope of my assignment.
ii, Background

7. Plaintiffs CDK and Reynolds are computer software and information technology
companies serving the automotive industry by selling and servicing software known as
Dealer Management Systems (“DMSs”).” These systems are licensed to automotive
dealers to help manage a variety of business operations, such as “accounting, sales,
service, finance, [and] payroll.’? As part of the processes needed to perform their core
functions, DMSs house a variety of “highly sensitive and/or proprietary material from
automotive dealerships, their customers, car manufacturers, application software
providers, banks, credit bureaus, other financial institutions, and the DMS providers
themselves.’ Both CDK and Reynolds currently provide “monitored means” for third-
party application providers to integrate with their DMSs,° but Plaintiffs contend that the
DMS Law would require CDK, Reynolds, and other DMS providers to allow third parties

authorized solely by automotive dealers — so-called “authorized integrator” companies

 

Complaint, J 8.
Complaint, { 8.

Complaint, § 8. Such data can include, for example, automotive dealership information such as “financial
statements, accounting data, payroll information, sales figures, inventory, parts data, warranty information,
appointment records, service and repair records, [and] vehicle information”; consumer information such as
“driver’s license and Social Security numbers, home address, email, phone numbers, and bank or other financial
information”; car manufacturer information such as “prices and part numbers for replacement parts, labor rates,
and rebate, incentive, and warranty information”; financial institution information such as data for conducting
credit checks; and the DMS provider’s own data such as “forms, accounting rules, tax tables, [and] service
pricing guides.” Complaint, J 41, 6, 42. According to the DMS Law, the data includes “protected dealer data,”
which is defined as any “personal, financial or other data relating to a consumer [...], motor vehicle diagnostic
data [...], [and] other data that relates to a dealer’s business operators,” as well as “required manufacturer data,”
which means “data that is required to be obtained by the manufacturer under federal or state law or to complete
or verify a transaction between the dealer and the manufacturer.” House Bill 2418, 54th Legislature, Ist Reg.
Sess. (Ariz. 2019), (“The DMS Law”), pp. 1:42-45, 2:1-L1.

Complaint, 9 15.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 72 of 112

— access to the DMS providers’ respective DMSs.° Plaintiffs assert that the inability of
CDK, Reynolds, and other DMS providers to authorize potential users and evaluate and
minimize risk on a case-by-case basis or otherwise provide oversight of data security
measures increases the risk of a data breach.’ | understand from Plaintiffs’ complaint that
if the DMS Law were enforced, the data stored or processed on any DMS will be placed

“at great risk.”

Cc. Materials Relied Upon and Compensation

8. Inthe course of my work, | drew on my expertise and experience in marketing developed
over the past several decades. I reviewed the publicly-filed complaint, certain academic
publications and textbooks, press articles, and other publicly available materials, as well
as certain corporate records created and maintained by Plaintiffs in the ordinary course of
business. A complete list of the materials I have relied upon for this assignment is
included in Appendix C. I reserve the right to review any additional documents that may

be produced in this matter.

9, I] am being compensated for my work in this case at my standard rate of $850 per hour. |
have been assisted in this matter by staff of Analysis Group, Inc. (‘Analysis Group”),
who worked under my direction and supervision. I also receive compensation based on
the fees charged by Analysis Group. My compensation is not contingent on the nature of

my findings or on the outcome of this litigation.

 

The DMS Law, p. 5:17-29. According to the DMS Law, “authorized integrator’ means a third-party with whom
a dealer enters into a contractual relationship to perform a specific function for a dealer that allows the third-
party to access protected dealer data or to write data to a dealer data system, or both, to carry out the specified
function. The DMS Law, 1:7-11. Currently, for example, CDK itself has a Partner Program which allows
certain third-parties such as TrueCar, a “third-party marketing website [that] generates sales leads for
dealerships” to securely integrate with CDK’s DMS to “access sales transaction data.” Complaint, ] 97. Under
the DMS Law, the DMS providers will be required to allow access to any third parties “that the dealer wishes to
be an authorized integrator.” The DMS Law, pp. 3:1-45, 4:1-7.

Hall Declaration, 99 39-40.
Complaint, { 16.
IL.

Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 73 of 112

SUMMARY OF OPINIONS

10. Based on my review and consideration of the information available to me in this matter, and

drawing upon my experience and expertise in the field of marketing, including branding, I

have reached the following opinions:

a.

CDK’s and Reynolds’s corporate reputations and brand equities are important intangible
assets, which take considerable time, effort, and expense to develop. To that end, CDK
and Reynolds have developed their respective corporate reputations and brand equities
with significant investment and commitment throughout their companies. Both
companies have specifically invested in developing reputations for strong and reliable
data security. Reynolds has focused on building its reputation for data security for two
decades with regular software and policy updates for data security.” CDK — both as a
former division of Automatic Data Processing, Inc. (‘ADP”)'° and as a stand-alone
company — has undertaken an effort to emphasize data security in marketing its

capabilities to automotive dealers.

Ifa material public data breach were to occur, CDI<’s and Reynolds’s corporate
reputations and brand equities associated with data security would be irreparably harmed.
Not only would a material public data breach harm CDK’s and Reynolds’s corporate
reputations and brand equities directly, but it likely would also cause them to lose
existing and potential customers (i.¢., automotive dealerships). The reputational harm that
would result from a material public data breach would be extremely difficult, if not

impossible, to reliably measure and to repair.

 

Reynolds has been building this reputation since at least 1999 with regular software and policy updates for data
security, such as providing encryption in online applications in 1999; implementing a system to allow dealers to
see third-party access to their systems via modems in 2006; removing unauthorized third-party application files
in 2008; and implementing security monitoring in 2016. “ERA Data Management Milestones,” Reynolds &
Reynolds, 2016.

“ADP Completes Spinoff of CDK Global,” ADP, October |, 2014, available at
http://mediacenter.adp.com/news-releases/news-release-details/adp-completes-spinoff-cdk-global.
III.

Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 74 of 112

CDK’S AND REYNOLDS’S CORPORATE REPUTATIONS AND BRAND
EQUITIES ARE IMPORTANT INTANGIBLE ASSETS, WHICH TAKE
CONSIDERABLE TIME, EFFORT, AND INVESTMENT TO DEVELOP

A. Strong Corporate Reputation and Brand Equity Can Provide a Competitive
Advantage and Generate Economic Benefits

. For many companies, building a positive corporate reputation and strong brand equity is

an important objective, as these are crucial intangible assets.'! Strong corporate
reputation and brand equity provide a competitive advantage and generate economic
benefits. Therefore, to build a strong brand and resulting reputation, companies invest in
various stages of brand development to bolster these crucial intangible assets, as shown in

Figure 1 below:

Figure 1.
Brand Resonance Pyramid
Branding Objective at

Stages of Brand Development Brand Building Each Stage
Blocks
4, Relationships = Intense,
What about you and me? active loyalty
\ , Resonance t
-, Response = Le . oe cS oh Positive,
foe What about you? ee = Judgments ~ Feelings accessible reactions :

f

     

 

For example, when surveying “843 senior-level individuals with deep expertise and knowledge about their
organization’s brand and reputation management objectives,” the Ponemon Institute found that 74 percent of
respondents said their organization’s reputation is one of their most valuable assets. However, only 49 percent
said they felt their organization’s reputation could withstand negative events. “Reputation Impact of a Data

Breach,” Ponemon Institute, November 2011, available at https://www.experian.com/assets/data-breach/white-

papers/reputation-study.pdf, pp. 1, 3.

Kotler, Philip and Kevin Lane Keller, Marketing Management, 15 Edition, Pearson, 2016 (“Kotler and Keller
(2016)”), p. 330.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 75 of 112

12. Strong brand equity “occurs when the consumer has a high level of awareness and

familiarity with the brand and holds some strong, favorable, and unique brand
associations in memory” — while favorable associations build strong brand equity,
unfavorable associations hurt brands.'? A strong brand in turn drives a company’s
reputation, understood as the perception of the company by stakeholders (as opposed to
just customers).'* As such, a company’s reputation is a crucial intangible asset. A strong
reputation can increase revenue, attract potential investors and employees, lower
marketing costs, and generate word-of-mouth endorsements.'° Conversely, a weak
reputation drives away customers, repulses investors, and negatively affects overall firm
performance.'® This principle applies in both business-to-consumer as well as business-
to-business markets, and, specifically with business customers, “[c]reating such goodwill
[...] is thought to lead to greater selling opportunities and more profitable relationships”

and “can provide a strong competitive advantage.”!”

B. Developing CDK’s and Reynolds’s Corporate Reputations and Brand
Equities Required Significant Investment and Commitment throughout the
Companies

. Developing a corporate reputation for customer service, high-performance, data security,

and/or other characteristics typically requires significant investment and commitment

 

Keller, Kevin Lane, Strategic Brand Management; Building, Measuring, and Managing Brand Equity, 4"
Edition, Pearson, 2013 (“Keller (2013)”), p. 549.

“The Most Reputable US Consumer Companies,” Reputation Institute, October 2018, available at
https://ri reputationinstitute.com/hubfs/_PDF/Research/Consumer%20Report_v2%20(003).pdf.

Fombrun, Charles J. and Naomi Gardberg, “Who’s Tops in Corporate Reputation?” Corporate Reputation
Review, Vol. 3, No. 1, January 2000, p. 17.

Fombrun, Charles J. and Jonathan Low, “The Real Value of Reputation,” Communication World, November—-
December 2011, available at https://www.iabc.com/wp-content/uploads/20 1 4/10/The-Real- Value-of-
Reputation. pdf, p. 22.

Keller (2013), pp. 37-38.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 76 of 112

throughout a company. To build a strong business reputation and brand, all parts of a
company must be committed,'® and strategic choices and trade-offs often have to be made
over a long period of time. For example, if a company strives to provide the highest
quality of service, it will likely have to trade off cost and therefore compete at a higher

price point.

14. Further, developing a well-known reputation for strong and reliable data security is
critical for information technology companies, as “‘the amount and sensitivity of personal
data that is entrusted to technology companies today is unprecedented.”'? When
customers purchase a product or service, they expect that in exchange for their trust and
loyalty, the company “will behave in certain ways and provide them utility through
consistent product performance.””° In the case of information technology systems such as
DMSs, the manner in which DMSs market their products indicates that automotive
dealerships expect that their data will be securely stored.’' For example, a dealer-facing
publication providing guidance on how to select a DMS provider listed “system security”

among the three technological components to consider.” Additionally, memos from the

 

20

2l

22

For example, “companies cannot {build their brand and reputation] by simply hiring bright people or paying
them a lot of money. They must create an environment in which people can work well together and where they
are engaged with the mission of the firm.” Prahalad, Deepa, “Why Trust Matters More Than Ever for Brands,”
Harvard Business Review, December 8, 2011, available at https://hbr.org/201 1/12/why-trust-matters-more-than-
ev,

Prahalad, Deepa, “Why Trust Matters More Than Ever for Brands,” Harvard Business Review, December 8,
2011, available at https://hbr.org/2011/12/why-trust-matters-more-than-ev.

Keller (2013), p. 34.

“Plaintiffs and other DMS providers compete with each other over the security, functionality, and performance
of their system designs, and the ability to provide strong security is a competitive advantage.” Complaint, { 12.
For example, in CDK’s presentation to its North American Megadealer User Group (a group of customers with
multiple stores and locations), CDK stressed the importance of data security. “CDK-0032184.pdf,” CDK-
0032184,

“System Security: You have to make sure your provider takes great care to protect your data.” Kitzman, Sharon,
“How to Find the Right DMS,” Auto Dealer Today, May 5, 2014, available at
https://www.autodealertodaymagazine.com/3 10463/how-to-find-the-right-dms.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 77 of 112

National Automobile Dealers Association (NADA) to its members emphasized to dealers

the need to assess the security of their data and their DMSs.”

15. Reynolds has demonstrated a commitment to and investment in building secure systems
and then tying data security associations to its corporate reputation through numerous
parts of its business practices. Reynolds has been building this reputation since at least
1999 with regular software and policy updates for data security, such as providing
encryption in online applications in 1999; implementing a system to allow dealers to see
third-party access to their systems via modems in 2006; removing unauthorized third-
party application files in 2008; and implementing security monitoring in 2016.”* As part
of the cultivation of this reputation over the last two decades, Reynolds stresses the
importance of their Reynolds Certified Interface Program (“RCI Program”) to monitor
third-party integration, which was launched in 2000 and reached 140 participants in
2016.”° Further, in a 2016 interview, Reynolds’s then-president Ron Lamb stated that the
company uses its own products and systems for “chores such as accounting, payroll,
inventory management and phone calls” rather than purchasing off-the-shelf software

from third parties,’° which demonstrates the commitment to and belief in the security of

 

23

24

26

“Dealer Data Guidance ~ Sample Service Provider Contract Language,” National Automobile Dealers
Association, August 28, 2013, available at
https://d3dkdvqff0zqx.cloudfront.net/groups/ilada/attachments/dealerdataguidance.pdf, “10 Steps Dealers Need
to Take to Protect ‘Dealer Data,’” National Automobile Dealers Association, 2014, available at

https://www nada.org/WorkArea/DownloadAsset.aspx?id=2 1474839172; “Service Provider Dealer Data Access
Addendum,” National Automobile Dealers Association, available at
https://www.nada.org/WorkArea/DownloadAsset.aspx?id=2 1474839174.

“ERA Data Management Milestones,” Reynolds & Reynolds, 2016.

The RCI Program was originally launched in 2000 as Performance Path and was rebranded as the RCI Program
in 2003. “ERA Data Management Milestones,” Reynolds & Reynolds, 2016. For example, a client testimonial
on the RCI program stated: “With the type of personal information we deal with, data security is our top priority
and the Reynolds Certified Interface helps us facilitate this. It’s safe and secure, the support is awesome, and
it?s totally worth the cost. | would rather spend the extra money to know we are protected and not ever have to
worry.” “Certified Dealer’s Process Reynolds Certified Interface Testimonial,” Reynolds & Reynolds, available
at https:/Awww.reyrey.com/media/certified-dealers-process-reynolds-certified-interface-testimonial.

“Reynolds Sells a Revolution,” Automotive News, November 14, 2016, available at
https://www.autonews.com/article/20161114/RETAIL/311149988/reynolds-sells-a-revolution.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 78 of 112

their software. Additionally, a document describing Reynolds’s “10 Principles of
Reynolds Data Management” emphasizes “Confidentiality of Dealer, Consumer, OEM
and Reynolds’s data and Reynolds’s proprietary software” and “Integrity of the system

and data.”?’

16. CDK has committed to building a reputation for data security as well. In 2014, shortly
after completing its spinoff from ADP, CDK conducted industry-wide research, including
surveys of dealership General Managers and Principals, as well as “consult[ing] with the
CDK Global data security team.””* Among the “Dealer Challenges” found by CDK were
“Tijncreasing legal & business pressure to manage data usage,” “[g]rowing concerns
around external/hostile access to the DMS,” and “[a]ssurance of industry partner data
security practices.”’? CDK announced development of the Dealer Data Exchange
(“DDX”), a free software tool provided to DMS customers that offered “visibility and
control of ALL integration points” in the DMS (emphasis in original).*° In 2015, CDK
announced “SecurityFirst,” a component of a multipart strategy that involved industry
education and marketing efforts to increase dealers’ awareness of data security issues,
ongoing security initiatives, ensuring secure and reliable access to DMS data by
authorized third parties through CDK’s “3PA” program, and the development of new
security and monitoring tools.*! CDK’s dealer materials state that “SecurityFirst is our

declaration that a comprehensive approach to security is the best way to protect your

 

27

28

29

30

31

“Reynolds - 10 Principles of Reynolds Data Management,” Reynolds & Reynolds, 2014.

Defs. Ex. 28, Preliminary Injunction Hrg., Authenticom, Inc. v. CDK Global, LLC et al., No. 17-CV-318-JDP
(W.D. Wise. June 26-28, 2017) (‘Authenticom PI. Hrg.”), CDK-0001009 at 12.

Defs. Ex. 28, Authenticom P.I. Hrg., CDK-0001009 at 14.
Defs. Ex. 28, Authenticom P.1. Hrg., CDK-0001009 at 23.

“CDK Global Launches Security-Focused Program for Automotive Retail,” MarketWatch, available at
https:/Avww.marketwatch.com/press-release/cdk-global-launches-security-focused-program-for-automotive-
retail-2015-06-22; “CDK Security First,” CDK Global, available at https:/Awww.cdkglobal.com/en-ca/cdk-
security-first; “CDK-0111950.pdf,” CDK-0111950 at 53-54; “CDK-0887504.pdf,” CDK-0887504 at 06-16.

10
IV.

Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 79 of 112

17,

18.

32 Aligning with those

brand, our brand and the automotive industry as a whole.
statements, CDK has communicated regularly with dealers, reminding them about the
importance of data security and the risks associated with unauthorized third-party

access.??

Reynolds’s and CDK’s strategic positioning to build a reputation for data security can
also be seen in how they each market themselves on their customer-facing websites. The
Reynolds website features an entire section on their data management practices and
principles, emphasizing data security: “Data is a valuable asset in any business today, and
customers expect their information is protected. Your dealership runs on data, but if
security is compromised, the success of your business is in danger.”°4 CDK’s website has
similarly strong messaging about data security on multiple pages, positioning itself as
“the only company in the industry to use Tier IV data centers to back our systems,

maintained under the most stringent security standards.”

CDK’S AND REYNOLDS’S CORPORATE REPUTATIONS AND BRAND
EQUITIES WOULD BE IRREPARABLY HARMED BY A MATERIAL PUBLIC
DATA BREACH, AND THE HARM WOULD BE EXTREMELY DIFFICULT, IF
NOT IMPOSSIBLE, TO RELIABLY MEASURE AND TO REPAIR

Harms that arise from material public data breaches generate direct and indirect costs.

Generally speaking, direct costs can be substantial and can include costs to mitigate

 

32

33

34

35

“CDK-0111950.pdf,” CDK-0111950 at 52.

See “CDK+267025 | pdf,” CDK-2670251, at 11; “CDK-1176494 pdf,” CDK-1176494; “CDK-1176497.pdf,”
CDK-1176497; Defs. Ex. 38, Authenticom P.1. Hrg., CDK-0001113; “CDK-0214705 pdf,’ CDK-0214705;
Defs. Ex. 39, Authenticom PI, Hrg., CDK-0001115; Defs. Ex. 40, Authenticom P.1. Hrg., CDK-0001117.

“Reynolds Data Management,” Reynolds & Reynolds, available at https://www.reyrey.com/company/reynolds-
data-management. See also “Data Security,” Reynolds & Reynolds, available at
https://www.reyrey.com/company/reynolds-data-management/data-security.

“The Power of a Strong DMS,” CDK Global, available at https:/Awww.cdkglobal.com/us/automotive/dms. See
also “Data Management,” CDK Global, available at https:/Awww.cdkglobal.com/us/automotive/dealership-
operations/data-management; “CDK Security First,” CDK Global, available at https:/Avww.cdkglobal.com/en-
ca/cdk-security-first.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 80 of 112

19.

20.

damage caused by the data breach and to assist victims. Indirect costs, on the other hand,
represent potential financial fallouts of the data breach including, most importantly, the
loss of corporate reputation, brand damage, and loss of customers. These indirect costs

are difficult to predict, difficult to measure, and often difficult or impossible to repair.*®

A. A Material Public Data Breach Would Harm CDK’s and Reynolds’s
Corporate Reputations and Brand Equities

For data breaches in general, a Forbes Insights report suggested that 46 percent of
organizations suffered harm to their reputations and brand value as a result of a data
security breach, and 19 percent of organizations suffered reputational and brand harm due
to a “[t]third-party security breach or IT system failure.”?” Further, a 2014 study found
that data breaches are in the top three incidents that affect reputation, right after poor

customer service and environmental incidents.*®

A proxy for whether a brand’s reputation has been harmed due to a publicized data
breach is whether the company’s stock price (if a public company) has fallen. Investors,
in addition to customers, form opinions about company reputations, and those opinions in
turn affect the price of the company’s stock. For example, a study using 72 data breaches
from 2004 to 2011 found that following the notification of a breach a company’s stock
value would steadily decrease, with “persistence up to 5 days after the incident” showing

“delayed market reaction to the news announced,”® indicating the difficulty in

 

36

37

38

As previously mentioned, my declaration focuses on the indirect costs related to corporate reputation and brand
equity.

“Fallout: The Reputational Impact of IT Risk,” Forbes Insights, 2014, available at
https://images.forbes.com/forbesinsights/StudyPDFs/IBM_Reputational_IT_Risk_REPORT.pdf, p. 6.

“The Aftermath of a Data Breach: Consumer Sentiment,” Ponemon Institute, April 2014, available at
https://www.ponemon.org/local/upload/file/Consumer%20Study%200n%20A ftermath%200f%20a%20Breach
%20FINAL%202.pdf, p. 10

Of the 72 data breaches used in the study, 56 of them took place in the United States. Sinanaj, Griselda, Jan
Muntermann, “Assessing Corporate Reputational Damage of Data Breaches: An Empirical Analysis,”
Association for Information Systems - BLED Proceedings, 2013, p. 10.

12
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 81 of 112

ascertaining the financial impact of a data breach. A 2017 Ponemon Institute study of 113
publicly traded companies that suffered a data breach found that “[s]tock [pjrices [d]rop
an [a]verage of 5 [p]ercent when the [d]ata [b]reach is [d]isclosed.”“° Another study on
the effect of security breaches notes that “[s]ecurity breaches can have a significant
impact on the financial performance of firms. [...] [SJecurity breaches of personal private
information of clients can cause damage to the firms’ reputation and also lead to
legislative sanctions.’*' The same study goes on to state that while “[t]he evidence on the
impact of security breaches is clear,” it is “typically difficult to estimate,” as such
estimates typically rely on “subjective judgment of the analysts” to assess the “value of
each asset and the probability of it being damaged.’“? The stock price drop as a proxy for
reputational harm can be clearly seen in recent public data breaches. For example, after
the September 2017 data breach of Equifax, its stock “[p]lunged 18.4% [s]ince [i]t
[rJevealed [a] [m]Jassive [b]reach.’4? Similarly, in November 2018, Marriott
International’s stock “sank 5.6% [...] after the hotel operator disclosed a ‘data security

incident.’’”*4

21. While for public companies, drops in stock price can signal reputational harm, the
amount and impact of reputational damage due to a material public data breach can be far

more extensive and difficult, if not impossible, to capture. To the extent that a company

 

40

4

42

43

44

“The Impact of Data Breaches on Reputation & Share Value,” Ponemon Institute, May 2017, available at
https://www.centrify.com/media/4737054/ponemon_data_breach_impact_study.pdf, p. 2.

Goel, Sanjay, Christopher Brown, and Hany Shawky, “Measuring the Impact of Security Breaches on Stock
Valuations of Firms,” Jn Proceedings of the 6" Annual Security Conference, April 2007, available at
https://pdfs.semanticscholar.org/cf4b/00606775d37ec4766fc2a89fd | 76eac8bdcb.pdf, p. 32-1,

Goel, Sanjay, Christopher Brown, and Hany Shawky, “Measuring the Impact of Security Breaches on Stock
Valuations of Firms,” /n Proceedings of the 6" Annual Security Conference, April 2007, available at
https://pdfs.semanticscholar.org/cf4b/00606775d37ec4766 fc2a89fd | 76eac8bdcb.pdf, pp. 32-1-2.

Nusca, Andrew, “Equifax Stock Has Plunged 18.4% Since It Revealed Massive Breach,” Fortune, September
11, 2017, available at https://fortune.com/2017/09/1 1/equifax-stock-cybersecurity-breach/.

Kilgore, Tomi, “Marriott’s Stock Sinks After Disclosing Data Breach Affecting Up to 500 Million Guests,”
MarketWatch, November 30, 2018, available at https://www.marketwatch.com/story/marriotts-stock-sinks-
after-disclosing-data-breach-affecting-up-to-500-million-guests-20 18-11-30.

13
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 82 of 112

22.

has developed and invested in a reputation for data security, a single data breach could
irreparably harm the company by undermining the very nature of its brand identity. Even
if a company has a long-standing reputation for high quality data security, that reputation
may not be resilient enough to withstand even a single material public data breach. As
discussed in Section III above, given the focus of CDK and Reynolds on data security,
the expectation of data security from customers, and CDK’s and Reynolds’s dedication to
building a reputation for strong data security, a material public data breach would

irreparably harm CDK’s and Reynolds’s corporate reputations and brand equities.’

B. A Material Public Data Breach Would Cause CDK and Reynolds to Lose
Existing and Potential Customers

The effects of a material public data breach would reverberate through CDK’s and
Reynolds’s customer relationships. To better understand how a data breach would affect
the decision-making of existing and potential customers of Reynolds and CDK (i.e.,
automotive dealerships), it is important to consider the process surrounding a customer’s
purchase decision. The customer buying process shown in Figure 2 below is a widely
accepted concept in the marketing literature, describing the process through which
customers make purchases based on a series of activities that result in purchase and post-

purchase consumption:

 

45

See § 28 below for a discussion of the variation and subjectivity in brand valuation estimates.

14
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 83 of 112

Figure 2.%°
Five-Stage Model of the Customer Buying Process

Problem
recognition

g
g

 

23. While customers may not always proceed through every stage extensively or in that exact
order, novel or salient information — such as news of a data breach — is likely to cause
customers to reconsider some or all stages of their buying process and increase
customers’ focus on data security when making decisions. During that reconsideration,
customers (in this case, automotive dealerships) would potentially be lost at any of these

buying process stages.

24. For example, an existing customer of CDK or Reynolds would be in the “post-purchase”
stage while using the DMS. Ifa material public data breach were to occur, that
customer’s perception of the CDK or Reynolds reputation for data security would be
negatively affected, providing an external shock that causes the customer to return to the

problem recognition, information search, and/or evaluation of alternatives stages. In those

 

‘6 Kotler and Keller (2016), p. 195.

15
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 84 of 112

25.

26.

stages, the automotive dealership may decide that a company with a material public data
breach can no longer be a trusted provider of secure services and subsequently switch

away to another provider, causing loss of existing customers.

On the other hand, an automotive dealership searching for a new DMS provider — a
potential customer — may eliminate CDK or Reynolds from any consideration in the
“evaluation of alternatives” stage if CDK’s or Reynolds’s reputation for data security was
harmed by a material public data breach. A simple rule frequently applied in purchase
decisions is the “elimination-by-aspects” heuristic, where a potential purchaser
determines an important attribute and applies a cut-off value that has to be met: for
example, not associated with a material public data breach.*” News of a material data
breach would therefore negatively affect CDK’s or Reynolds’s reputation in automotive
dealerships’ information processing as they proceed through their buying process,
thereby causing the affected company to lose potential customers on top of the loss of

existing customers.*8

OF Reputational Harm Resulting from a Material Public Data Breach is
Extremely Difficult, If Not Impossible, to Reliably Measure or Repair

Once reputational harm resulting from a material public data breach has been sustained, it
is extremely difficult — if not impossible — to reliably measure or repair that damage.

The indirect costs of a material public data breach could be overwhelming for any

 

47

48

See a description of lexicographic decision-making in Payne, John W., James R. Bettman, and Eric J. Johnson,
The Adaptive Decision Maker, Cambridge University Press, 1993, pp. 26-27.

Additionally, if the data breach is publicized as affecting certain dealerships, customers of the dealerships (i.e.,
car buyers and prospective buyers) may make decisions that negatively affect the dealerships themselves.
Dealerships may then, in order to maintain their own customer base and reputation, switch to another DMS
provider as a way to demonstrate a change that would increase data security. In fact, according to industry
publication Automotive News, a 2016 survey of 200 dealerships across five states suggested that “nearly 84
percent of consumers would not buy another car from a dealership after their data had been compromised by a
breach at the dealership.” Bond Jr., Vince, “Dealers Vulnerable to Hackers, Survey Warns,” Automotive News,
June 20, 2016, available at https://www.autonews.com/article/20 160620/OEM06/306209973/dealers-
vulnerable-to-hackers-survey-warns.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 85 of 112

company facing them, and these costs are exacerbated and muddied by the DMS
provider’s lack of control over who is accessing the data under the proposed DMS Law

and therefore a lack of control over the magnitude and impact of a data breach.

27. For a DMS provider such as CDK or Reynolds, given the numerous points at which
corporate reputation, brand equity, and customers can be affected, it is impossible to
identify and reliably measure the damage in each and all of those aspects. With the DMS
Law, it would become even more difficult to predict the frequency and severity of
potential data breaches, before or after they have occurred, further undermining any
attempt to quantify the resulting harm. For example, the reputation can be harmed at any
of the portions of the Brand Resonance Pyramid (Figure |) through which CDK and
Reynolds have built a reputation for data security. For both automotive dealerships that
are existing customers and those that are potential customers, additional reputational
damage can negatively affect how the parties think about CDK or Reynolds as they
proceed through the five stages of their buying process (see Figure 2). Considering all
these factors, identifying and reliably measuring the reputational damage would be

extremely difficult, if not impossible.

28. Further exacerbating the challenge of reliably measuring reputational harm is the inherent
complexity of valuing intangible assets such as corporate reputation and brand equity.
Though stock market valuation can provide a starting point for measuring a firm’s value,
“traditional financial valuation approaches have difficulty in valuing businesses with
significant intangible assets [...] such as brand assets.’“? Additionally, the effect of

intangible assets such as brand on company valuation differs across sectors.~’ The lack of

consistency in valuing brands can also be seen when comparing the annual brand

 

49 Mizik, Natalie and Robert Jacobson, “Valuing Branded Businesses,” Journal of Marketing, Vol. 73, No. 6,
November 2009 (“Mizik and Jacobson 2009”), p. 137.

°° Mizik and Jacobson 2009, p. 151.

17
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 86 of 112

29,

rankings of three main brand consultancies: Interbrand’s “Best Global Brands,” Millward
Brown’s “Top 100 Lists,” and Brand Finance’s “The World’s 500 Most Valuable
Brands.’®' For the same companies in the same year, these three rankings provide
“[hjighly [d]ivergent [e]stimates of [b]rand [vJalue” and do not even agree on the
direction of change in brand value for many brands.°* Considering both variation in brand
valuation and the numerous aspects through which reputational harm could be sustained,
reliable quantification of reputational harm would be extremely difficult, if not

impossible.

Even if harm to corporate reputation and brand equity were possible to reliably quantify,
the data security reputation of an information technology firm like CDK or Reynolds is
unlikely to be fully repaired.°? After sustaining reputational harm, it will be unlikely for a
company to fully recover its prior reputation, as there will always be a permanent stain on
its record that competitors can continually point to during their own sales efforts. For an
information technology company that has built a reputation on data security, the effect of
the reputational harm caused by a material public data breach would be even more
extensive and irreparable than for a company with a reputation built on other
characteristics. For example, a company’s damaged reputation for customer service might
recover (or partially recover) through ongoing and consistent positive customer service
interactions. In contrast, a customer may have few touchpoints with data security and

primarily associate security with the absence of a negative event. As such, in the event of

 

34

52

Mizik, Natalie, “Value of Marketing,” Marketing Accountability Standards Board — Board Meeting, March
2010, available at https://themasb.org/wp-content/uploads/20 10/03/J.-Methods-of-Marketing.Stock-Price-
MizikF-3.10.pdf (“Mizik 2010”), pp. 22-23.

Mizik 2010, pp. 23-25.

Many companies that experience a cyberattack subsequently go out of business. For example, according to the
National Cyber Security Alliance, 60 percent of “hacked small and midsize businesses [...] go out of business
after six months.” “Cyberthreats and Solutions for Small and Midsize Businesses,” Vistage, 2018, available at
https://www.vistage.com/wp-content/uploads/20 1 8/04/Cybersecurity-Research-Note.pdf, p. 2.

18
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 87 of 112

even one negative data security incident, customers are more likely to recall that
occurrence when evaluating the probability of risk and place a disproportionate weight on

that one negative event.**

30. When companies suffer reputational harm, swift and serious action is often required to
attempt to remedy the situation. For example, when companies ““make[] a mistake,”
customers want companies to attempt to rebuild trust by “[c]ommunicating real-time
updates including how the issue is being resolved and expected timing [...] [and mJaking
improvements to their systems to avoid future breaches.”*> Other suggestions for

addressing reputational harm involve “taking responsibility”;°° “mak[ing] changes to

address the problem at the source”;°’ “implement[ing] a swift fix for the problem”; and
“demonstrat{ing] ownership.”°> However, in the case of a material public data breach due
to the DMS Law, CDK or Reynolds would find it difficult or impossible to take any of
those actions in an attempt to remedy their reputational harm, as the cause of such a data
breach would be due to access decisions that are mandated by the DMS Law, and

[°°

therefore outside of CDK’s or Reynolds’s control.’’ They would not be able to avoid

 

54

55

59

Literature on information processing suggests that customers are more likely to recall dramatic and/or salient
events when conducting a memory search to evaluate the risk of events. These events, such as a data breach, are
likely to be weighted disproportionately heavily by customers relative to other available information, and as the
corrective action is the absence of a negative event, that perception cannot be fully corrected. See, Tversky,
Amos and Daniel Kahneman, “Availability: A Heuristic for Judging Frequency and Probability,” Cognitive
Psychology, Vol. 5, 1973; Slovic, Paul, Baruch Fischhoff, and Sarah Lichtenstein, “Rating the Risks,”
Environment, Vol. 21, No. 3, April 1979.

Lieberman, Matthew, “Mind the Trust Gap: How Companies Can Retain Customers After a Security Breach,”
Forbes, December 8, 2017, available at https://www.forbes.com/sites/forbestechcouncil/20 1 7/12/08/mind-the-
trust-gap-how-companies-can-retain-customers-after-a-security-breach/#7b5b7d2f6c95.

Shadbolt, Peter, “How Can a Company Repair a Damaged Reputation?” BBC, October 13, 2016, available at
https://www.bbc.com/news/business-37630983,

“What is Reputational Damage Coverage?” Insurance Technologies Corporation, available at
https://www.getitc.com/syndicate/20 | 7/12/28/what-is-reputation-damage-coverage.

Smith-Bingham, Richard, “Reputation Risk,” Oliver Wyman, available at
https://www.oliverwyman.com/content/dam/oliver-wyman/global/en/2014/may/ReputationRisk_Final_web.pdf,
p. 13.

I understand that, for example, because the DMS Law “forbids Reynolds from taking any countermeasures
against any third parties’ use of automated programs on the Reynolds DMS, it also prevents Reynolds from
securing its system against common forms of attack.” Hall Declaration, { 43.

19
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 88 of 112

31.

future breaches by making internal changes or even making a quick fix, as even if their
own systems were secure, dealers would be able to provide access to “authorized

integrators” outside of the DMS providers’ control.

Even if CDK or Reynolds were able to retain some of their customers after a material
public data breach due to the DMS Law, their corporate reputations and brand equities
would be irreparably harmed in a way that is not reliably measurable or ultimately

recoverable.

SEE pace ————

 

 

Professor Peter N. Golder, Ph.D.
August 22, 2019

20
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 89 of 112

APPENDIX A
CURRICULUM VITAE
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 90 of 112

Peter N. Golder
Tuck School of Business
Dartmouth College
100 Tuck Hall
Hanover, NH 03755-9000
(603) 646-0598
peter.n.golder@tuck.dartmouth.edu

ACADEMIC EXPERIENCE

Dartmouth College, Tuck School of Business
Professor of Marketing, 2009-present
Faculty Director, TuckGO, 2018-present
Faculty Director, First-Year Project, 2017-present
Co-Editor-in-Chief, Marketing Letters, 2015-present
Academic Trustee, Marketing Science Institute, 2016-present
Marketing Faculty Area Coordinator, 2015-2018
Senior Fellow, Dartmouth College Society of Fellows, 2014-2017

New York University, Stern School of Business
Professor of Marketing, 2008-2009
Coordinator, Marketing Department Doctoral Program, 2008-2009
George and Edythe Heyman Faculty Fellow, 2004-2009
Associate Professor of Marketing, 1999-2008 (tenured in 2002)
Assistant Professor of Marketing, 1995-1999

Peking University, Guanghua School of Management
Visiting Professor of Marketing, 2006-2007

University of California, Los Angeles (UCLA)
Visiting Assistant Professor of Marketing, 1994-1995

University of Southern California
Research and Teaching Assistant, 1990-1994

EDUCATION
Ph.D. in Business Administration (Marketing), 1994
University of Southern California, Los Angeles, CA

B.S. in Mechanical Engineering, 1984
University of Pennsylvania, Philadelphia, PA

HONORS
Citation of Excellence Award from Emerald Group Publishing for paper with high
citations, novelty, interdisciplinary interest, and relevance in today’s world
(2015).
AMA Doctoral Consortium Faculty Member (2015, 2005, 2004, 2002, 1999)

A-l
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 91 of 112

Maynard Award for Journal of Marketing paper making the most significant contribution
to marketing theory and thought (2013)

Elsevier Distinguished Scholar Award from Society for Marketing Advances—career
achievement award for “brilliant work and nurturing of the historical method in
research in marketing” (2012)

INFORMS Society for Marketing Science Long Term Impact Award—chosen from all
papers published in Marketing Science during preceding 10 years (2012)

Excellence in Global Marketing Research Award, American Marketing Assoc. (2011)

Executive MBA Great Professor Teaching Award (2008)

Buzzell Award for best paper published by Marketing Science Institute (2007, 1994)

Finalist, Little Award for Best Paper in Marketing Science (2007)

Finalist, Bass Award for Best Dissertation-based paper in Marketing Science (2007)

Best Paper Award, American Marketing Assoc. Technology and Innovation Group

(2005)

Berry Book Prize (Best Book in Marketing), American Marketing Association (2003)

Early Career Award for First 10 Years of Contributions to Marketing Strategy
Research, American Marketing Association (2003)

Editor’s Award for Reviewing, Journal of Marketing (2003)

Finalist, INFORMS Society for Marketing Science Practice Prize (2003)

Top Ten Business Book of the Year, Harvard Business Review (2002)

Marketing Science Institute Young Scholars Program Faculty Member (2006, 2001)

O’Dell Award for Journal of Marketing Research paper making the most significant
long-term contribution (1998)

Bass Award for best paper in Marketing Science or Management Science based on a
marketing doctoral dissertation (1998)

Faculty Advisor Award for Field Study Achievement (UCLA - 1995)

Beta Gamma Sigma (1994)

Richard D. Irwin Dissertation Award Winner (1993)

AMA Doctoral Consortium Fellow, University of Illinois (1993)

Graduate of Conoco's Management Development Program (1985)

Second Prize, Senior Design Project, University of Pennsylvania (1984)

Pi Tau Sigma, National Honorary Mechanical Engineering Fraternity (1984)

JOURNAL PUBLICATIONS
Golder, Peter N., Debanjan Mitra, and Christine Moorman (2018), “Incorporating Quality
Considerations in Merger Analysis: Why, What, When, and How?” The Antitrust
Bulletin, 63 (June), 222-236,

Golder, Peter N., Dmitri. G. Markovitch, and Jonathan P. O’Brien (2018), “When do
Investors reward Acquisitions and Divestitures? The Contrasting Implications of

Normative and Behavioral Economic Theories,” Managerial and Decision
Economics, 39 (March), 226-239,

Golder, Peter N., Sandy Jap, and Joel H. Steckel (2017), “The Future of Marketing

Letters: Vison, Review Process, and a New Type of Paper—Idea Corners,”
Marketing Letters, 28 (September), 335-339.

A-2
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 92 of 112

Golder, Peter N., Debanjan Mitra, and Christine Moorman (2012), “What is Quality? An
Integrative Framework of Processes and States,” Journal of Marketing, 76
(July), 1-23.

Harold H. Maynard Award for Journal of Marketing paper making the
most significant contribution to marketing theory and thought (2013)
Citation of Excellence Award from Emerald Group Publishing for paper
with high citations, novelty, interdisciplinary interest, and relevance in
today’s world (2015).

Golder, Peter N., Rachel Shacham, and Debanjan Mitra (2009), ‘Innovations’ Origins:
When, By Whom, and How are Radical Innovations Developed?” Marketing
Science, 28 (January), 166-179.

Mitra, Debanjan and Peter N. Golder (2008), “Does Academic Research Help or Hurt
MBA Programs?” Journal of Marketing, 72 (September), 31-49.

Selected by /M Editor as single article from issue to feature on JM Blog
Basis of our article in Financial Times (see Other Publications)

Basis of our article in BusinessWeek online (see Other Publications)
Featured on The Chronicle of Higher Education News Blog

Markovitch, Dmitri and Peter N. Golder (2008), “Using Stock Prices to Predict Market
Events: Evidence on Sales Takeoff and Long-Term Firm Survival,’ Marketing
Science, 27 (July-August), 699-716.

Mitra, Debanjan and Peter N. Golder (2007), “Quality is in the Eye of the Beholder,”
Harvard Business Review, 85 (April), 26-28.

Mitra, Debanjan and Peter N. Golder (2006), “How Does Objective Quality Affect
Perceived Quality? Short-Term Effects, Long-Term Effects, and
Asymmetries,” Marketing Science, 25 (3), 230-247.

Robert D. Buzzell Best Paper Award from Marketing Science Institute (2007)
Finalist, John D. C. Little Award for Best Paper in Marketing Science (2007)
Finalist, Frank M. Bass Award for Best Dissertation-based paper in Marketing
Science (2007)

Featured in Handelsblatt, a top German economics and business periodical
Featured in Jnsights from MSI (Marketing Science Institute)

Reprinted in ICFAI’s Journal of Brand Management

Golder, Peter N. and Gerard J. Tellis (2004), “Growing, Growing, Gone: Cascades,
Diffusion, and Turning Points in the Product Life Cycle,” Marketing Science,
2, 207-218.

INFORMS Society for Marketing Science Long Term Impact Award (2012)

A-3
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 93 of 112

e Best Paper Award, American Marketing Association Technology
and Innovation Group (2005)

e Also published in the Marketing Science Institute working paper series and
featured in their periodical, /nsights from MSI

Foster, Joseph A., Peter N. Golder, and Gerard J. Tellis (2004), “Predicting Sales Takeoff
for Whirlpool’s New Personal Valet,” Marketing Science, 2, 182-185.

e INFORMS Society on Marketing Science Inaugural Practice Prize (finalist)

Bohlmann, Jonathan D., Peter N. Golder, and Debanjan Mitra (2002), “Deconstructing
the Pioneer’s Advantage: Examining Vintage Effects and Consumer Valuations of
Quality and Variety, Management Science, 48 (September), 1175-1195.

Mitra, Debanjan and Peter N. Golder (2002), “Whose Culture Matters? Near-Market
Knowledge and Its Impact on Foreign Market Entry Timing,” Journal of
Marketing Research, 39 (August), 350-365.

e Excellence in Global Marketing Research Award, American Marketing
Association (2011)

Golder, Peter N. (2000), “Insights from Senior Executives about Innovation in
International Markets,” Journal of Product Innovation Management, |7
(September), 326-340, lead article.

Golder, Peter N. (2000), “Historical Method in Marketing Research with New Evidence
on Long-Term Market Share Stability,” Journal of Marketing Research,
37 (May), 156-172.

e Featured in The Wall Street Journal (front page) and Advertising Age

Golder, Peter N. and Gerard J. Tellis (1998), “Beyond Diffusion: An Affordability Model
of the Growth of New Consumer Durables,” Journal of Forecasting, 17 (June-
July), 259-280.

Golder, Peter N. and Gerard J. Tellis (1997), “Will It Ever Fly? Modeling the Takeoff of
Really New Consumer Durables,” Marketing Science, 3, 256-270.

e Frank M. Bass Award (1998) for best paper in Marketing Science or
Management Science based ona marketing doctoral dissertation

e Featured in The Wall Street Journal (front page)

e Published in the Marketing Science Institute working paper series

A-4
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 94 of 112

Tellis, Gerard J. and Peter N. Golder (1996), “First to Market, First to Fail? Real Causes
of Enduring Market Leadership,” Sloan Management Review, (Winter), 65-75.

e Featured in The Wall Street Journal, The Economist, The Los Angeles Times,
WirtschaftsWoche (German business magazine) and Harvard Management
Update

e Reprinted in Harvard Business Manager

e Invited keynote presentation atthe Conference Board’s 1996 Marketing
Conference

Golder, Peter N. and Gerard J. Tellis (1993), "Pioneer Advantage: Marketing Logic
or Marketing Legend?" Journal of Marketing Research, (May), 158-170.

¢ William F. O’Dell Award (1998) for long-term contribution to the marketing
discipline
e Findings referenced in Wall Street Journal op-ed article

BOOKS AND OTHER PUBLICATIONS
Golder, Peter N. and Debanjan Mitra, editors (2018), Handbook of Researchon New
Product Development, Edward Elgar.

Golder, Peter N. and Debanjan Mitra (2018), “New Product Development Research:
Consolidating the Present and Guiding the Future,” in Handbook of Research on
New Product Development, Peter N. Golder and Debanjan Mitra, editors, Edward
Elgar.

Fan, Tingting, Peter N. Golder, and Donald R. Lehmann (2017), “Innovation and New
Products Research: A State-of-the-Art Review, Models for Managerial Decision
Making, and Future Research Directions,” in Handbook of Marketing Decision
Models, Berend Wierenga and Ralf van der Lans, editors, Springer.

Golder, Peter N., Debanjan Mitra, and Christine Moorman (2015), “A Comprehensive
View of Quality and Its Implications for Managers,” The AMA Journal Reader,
American Marketing Association (online publication).

Fan, Tingting, Peter N. Golder, and Eitan Muller (2014), “Dynamics of Multi-
Feature Product Usage: Carryover, Spillover, and Social Effects,’ Marketing
Science Institute Report No. 14-118.

Lehmann, Donald R. and Peter N. Golder (2014), “New Products Research,” in The
History of Marketing Science, Russell S. Winer and Scott A. Neslin, editors,
World Scientife — Now publishers.

Golder, Peter N., Julie R. Irwin, and Debanjan Mitra (2013), “Long-Term Market

Leadership Persistence: Baselines, Economic Conditions, and Category Types,”
Marketing Science Institute Report No. 13-110.

A-5
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 95 of 112

>

Golder, Peter (2010), “First-mover (pioneer) advantage,” in Wiley International
Encyclopedia of Marketing, Jagdeth Sheth and Naresh Malhotra, editors, in
Volume 1, Marketing Strategy, Robert Peterson and Roger Kerin, editors, John
Wiley & Sons Limited.

Golder, Peter (2010), “Later mover (nonpioneer) advantage,” in Wiley International
Encyclopedia of Marketing, Jagdeth Sheth and Naresh Malhotra, editors, in
Volume 1, Marketing Strategy, Robert Peterson and Roger Kerin, editors, John
Wiley & Sons Limited.

Golder, Peter and Gerard Tellis (2010), “Product Life Cycle,” in Wiley International
Encyclopedia of Marketing, Jagdeth Sheth and Naresh Malhotra, editors, in
Volume 5, New Product Development, Barry Bayus, editor, John Wiley & Sons
Limited.

Mitra, Debanjan and Peter N. Golder (2009), “Objective and Perceived Quality,” in
Empirical Generalizations about Marketing Impact, Dominique M. Hanssens,
editor, Marketing Science Institute, 18.

Golder, Peter N. (2009), “Market Leadership,” in Empirical Generalizations about
Marketing Impact, Dominique M. Hanssens, editor, Marketing Science
Institute, 21.

Golder, Peter N. and Gerard J. Tellis (2009), “First-mover Advantage,” in Empirical
Generalizations about Marketing Impact, Dominique M. Hanssens, editor,
Marketing Science Institute, 34.

Golder, Peter N. and Gerard J. Tellis (2009), “Sales Takeoff,” in Empirical
Generalizations about Marketing Impact, Dominique M. Hanssens, editor,
Marketing Science Institute, 39.

Golder, Peter N., Rachel Shacham, and Debanjan Mitra (2009), “Radical Innovations,” in
Empirical Generalizations about Marketing Impact, Dominique M. Hanssens,
editor, Marketing Science Institute, 42.

Golder, Peter N. and Debanjan Mitra (2008), “MBA Recruiters Value
Academic Research,” BusinessWeek online, October 16.

Golder, Peter and Debanjan Mitra (2008), “Academic research is good for MBA
students,” Financial Times, September 22.

Chandy, Rajesh K., Peter N. Golder, and Gerard J. Tellis (2004), “Historical Research in
Marketing Strategy: Method, Myths, and Promise,” in Assessing Marketing
Strategy Performance, Christine Moorman and Donald R. Lehmann, eds., Boston,
MA: Marketing Science Institute.

A-6
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 96 of 112

Tellis, Gerard J. and Peter N. Golder (2002), Will and Vision: How Latecomers Grow to
Dominate Markets, New York: McGraw-Hill.

e Winner of the Berry-AMA Book Prize for the best book in marketing (2003)
e =©Selected by Harvard Business Review as one of the top ten business books
of 2001

e Reviewed in Harvard Business Review (September 2001)

Golder, Peter N. and Gerard J. Tellis (2001), “Competition is the Best Way to Regulate
Microsoft,” Los Angeles Times, December 26.

Golder, Peter N. and Gerard J. Tellis (1992), "Do Pioneers Really Have Long-Term
Advantages? A Historical Analysis," Marketing Science Institute Report Number
92-124, Boston, MA: Marketing Science Institute.

e Winner of Marketing Science Institute Best Paper of the Year Award

PRESENTATIONS
Chang, Sue Ryung, Peter N. Golder, and Joel H. Steckel (2017), “Measuring and
Managing International Market Share Volatility: Insights from a Country,
Category, and Brand Hierarchy Framework,” Tuck Marketing Research Camp.

Golder, Peter N., Julie R. Irwin, and Debanjan Mitra (2016), “Will You Still Try Me,
Will You Still Buy Me, When I'm 64? Long-Term Market Leadership
Persistence and the Impact of Economic Conditions and Category Types,”
invited presentation, Kelley School of Business, Indiana University.

Golder, Peter N. (2016), “Design Thinking: Learn to Think Like a Disruptor,” invited
workshop, Marketing Science Institute, Cambridge, MA.

Golder, Peter N. (2016), “The Fragility of Market Leadership,’ AEMARK: XXVIII
Congreso de Marketing at Universidad de Leon, Leon, Spain.

Golder, Peter N. (2016), “The Fragility of Market Leadership,” L2/NYU Stern Digital
Leadership Academy, New York, NY.

Golder, Peter N. (2016), “What is Quality?” American Antitrust Institute Invitational
Symposium on Non-Price Effects of Mergers, Washington D.C,

Golder, Peter N. and Hans-Willi Schroiff (2016), “Closing the Gap between Innovation
Management Theory and Practice,’ American Marketing Association Winter
Educators’ Conference, Las Vegas, NV.

Chang, Sue Ryung, Peter N. Golder, and Joel H. Steckel (2015), “Measuring and
Managing International Market Share Volatility: Insights from a Country,
Category, and Brand Hierarchy Framework,” invited presentation, Corporate
Competitiveness in International Perspective, Keizai Koho Center, Tokyo, Japan.

A-7
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 97 of 112

Golder, Peter N. (2015), “Strategy Research: Interesting Questions + Illuminating Data [1
Publication,’ AMA-Sheth Foundation Doctoral Consortium, London
Business School.

Fan, Tingting, Peter N. Golder, and Eitan Muller (2015), "Communication on Mobile
Phones versus Online Social Networks: Complements or Substitutes?" Marketing
Science Conference, Johns Hopkins University.

Fan, Tingting, Peter N. Golder, and Eitan Muller (2015), “Multi-media and Multi-form
Communication: A Framework and Application with Smartphones and Online
Social Networks,” Theory + Practice in Marketing Conference, Georgia State
University.

Fan, Tingting, Peter N. Golder, and Eitan Muller (2015), "Communication on
Smartphones vs. Online Social Networks: Complements or Substitutes?" Big Data
Conference, Ludwig Maximilian University (LMU), Munich, Germany.

Golder, Peter N. (2014), “Exploring and Exploding(!) Myths of Innovation Success,”
MOT Summer School—The New Paradigm of Innovation, Seoul, Korea.

Shacham, Rachel, Tulin Erdem, and Peter N. Golder (2014), “Talking Away the Vice?
Communication and Vices,” Marketing Science Conference, Emory University.

Fan, Tingting, Peter N. Golder, and Cheng Zhang (2014), “Usage Adoption of New
Products in an Emerging Market,” Marketing and Innovation Symposium,
Erasmus University, Rotterdam, Netherlands.

Golder, Peter N. (2014), “The Art and Craft of Developing Impactful Theory,’ AMS
Review Theory Forum, Indianapolis, IN.

Golder, Peter N. and Wonjoon Kim (2014), “Order of Entry Effects with Attribute
Innovations,” American Marketing Association Winter Educators’ Conference,
Orlando, FL.

Golder, Peter N. and Wonjoon Kim (2013), “Order of Entry Effects with Attribute
Innovations,” invited presentation, Syracuse University.

Pang, Jun, Angela Xia Liu, and Peter N. Golder (2013), “Effects of Peer Opinions and
Customer Opinions on Critic Evaluations of Cultural Products,” Marketing
Science Conference, Ozyegin University, Istanbul, Turkey.

Chang, Sue Ryung, Peter N. Golder, and Joel H. Steckel (2013), “Exploring Market

Share Volatility around the World: The Role of Economics, Culture, Business
Environment, and Market Structure,” invited presentation, Peking University.

A-8
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 98 of 112

Chang, Sue Ryung, Peter N. Golder, and Joel H. Stecke! (2013), “Exploring Market
Share Volatility around the World: The Role of Economics, Culture, Business
Environment, and Market Structure,” invited presentation, Cambridge University
Judge Business School.

Fan, Tingting, Eitan Muller, and Peter N. Golder (2012), “The Dynamics of New Product
Feature Usage,” Marketing Science Conference, Boston University.

Shacham, Rachel, Tulin Erdem, and Peter N. Golder (2012), “Are Vices Substitutes or
Complements?” Marketing Science Conference, Boston University.

Golder, Peter N., Julie R. Irwin, and Debanjan Mitra (2012), “Do Economic Conditions
Affect Long-Term Brand Leadership Persistence?” Theory + Practice in
Marketing Conference, Harvard Business School.

Golder, Peter N. and Tingting Fan (2011), “The Dynamics of Consumers’ Brand
Consideration Sets,’ Marketing Scholar Forum, Peking University.

Shacham, Rachel, Peter N. Golder, and Tulin Erdem (2011), “The Complementarity of
Vices,” Marketing Science Conference, Rice University.

Fan, Tingting and Peter N. Golder (2011), “The Dynamics of Brand Preferences Along
Consumers’ Life Paths,’ Marketing Science Conference, Rice University.

Golder, Peter N. (2011), “Beyond New Products: Innovation for Growth,’ MSI 50"
Anniversary Conference, Boston.

Golder, Peter N., Julie R. Irwin, and Debanjan Mitra (2011), “Will You Still Try Me,
Will You Still Buy Me, When I'm 64? How Economic Conditions and Category
Types Affect Long-Term Brand Leadership Persistence,” invited presentation,
Cornell University.

Golder, Peter N., Julie R. Irwin, and Debanjan Mitra (2010), “Will You Still Try Me,
Will You Still Buy Me, When I'm 64? How Economic Conditions and Category
Types Affect Long-Term Brand Leadership Persistence,” invited presentation,
Peking University.

Chang, Sue Ryung, Peter N. Golder, Joel Stecke! (2010), “Global Market Share
Dynamics,” Marketing Science Conference, University of Cologne.

Shacham, Rachel, Tulin Erdem and Peter N. Golder (2010), “A Cigarettte, a Six Pack or
Porn: Are Vices Substitutes or Complements?” Marketing Science Conference,
University of Cologne.

Golder, Peter N. (2010), “Attribute-Level Innovation and Its Opportunities for Marketing
Strategy Research,” The Practice and Impact of Marketing Science, MSI/ISMS
Conference, Massachusetts Institute of Technology.

A-9
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 99 of 112

Golder, Peter N. (2009), “Why Your Firm Can’t Innovate,” Luxury Lab Innovation
Forum, Times Center, New York City, talk on youtube.

Golder, Peter N., Julie R. Irwin and Debanjan Mitra (2009), “How Do Economic
Conditions Affect Long-Term Brand Leadership Persistence,” New York City

Marketing Modelers Meeting.

Shacham, Rachel, Peter N. Golder, and Sha Yang (2009), “On the Importance of
Ignorance,” Marketing Science Conference, University of Michigan.

Mitra, Debanjan, Peter N. Golder, Jinhong Xie (2009), “The Weakness of Strong
Ties: Homophily, Heterophily, and the Valence of Buzz,” Marketing Science
Conference, University of Michigan.

Golder, Peter N., Tingting Fan, Kevin L. Keller (2009), “Branding for China: The Role of
Next Generation Consumers,” Innovation in India and China: How to Create
Value from Emerging Markets, Cambridge University Judge Business School.

Shacham, Rachel, Peter N. Golder, and Sha Yang (2009), “Exploring the Unknown:
Incorporating Awareness in New Product Adoption,” Collaborative &
Multidisciplinary Research Conference, Yale School of Management.

Golder, Peter N., Tingting Fan, and Kevin L. Keller (2009), “Evolving Brand Preferences
of Young Chinese Consumers,” China India Consumer Insights Conference, Yale
School of Management.

Mitra, Debanjan and Peter N. Golder (2008), “Competing for the Future of Business
Schools: Does Academic Research Help or Hurt MBA Programs?” Marketing
Science Conference, University of British Columbia.

Markovitch, Dmitri and Peter N. Golder (2007), “Can the Stock Market Predict Sales
Takeoff and the Long-Term Survival of Firms?” Marketing Science
Conference, Singapore Management University.

Golder, Peter N. (2007), “Will and Vision: How Latecomers Grow to Dominate
Markets,’ Wuhan University’s First International Conference on Corporate
Governance and Innovation.

Golder, Peter N., Rachel Shacham, and Debanjan Mitra (2006), “Innovations’ Origins:
When, By Whom, and How are Radical Innovations Developed?”
Guanghua School of Management, Peking Univeristy.

Mitra, Debanjan and Peter N. Golder (2006), “The Buzz on Business Schools: A

Longitudinal Analysis of Scholarly Research and Perceptions,” Marketing
Science Conference, University of Pittsburgh.

A-10
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 100 of 112

Mitra, Debanjan and Peter N. Golder (2006), “Why Today’s Business School Rankings
are Yesterday's News: A Long-Term Analysis of the Impact of Academic
Research,” University of Southern California Marketing Camp.

Golder, Peter N., Rachel Shacham, and Debanjan Mitra (2005), “The Continuity of
Seemingly Discontinuous, Radical Innovations,” conference on Bridging
Operations and Marketing, Catholic University, Lisbon, Portugal.

Mitra, Debanjan and Peter N. Golder (2005), “Why Today’s Business School Rankings
are Yesterday’s News: A Long-Term Analysis of the Impact of Academic
Research,” ERIM Conference at Erasmus University, Rotterdam, Netherlands.

Golder, Peter N. (2005), “Continuous Innovation: The Key to Market Leadership,”
AMA Doctoral Consortium, University of Connecticut.

Golder, Peter N., Rachel Shacham, and Debanjan Mitra (2005), “The Continuity of
Seemingly Discontinuous, Radical Innovations,” Marketing Science
Conference, Emory University.

Golder, Peter N., Rachel Shacham and Debanjan Mitra (2004), “A Discontinuous
Perspective on Seemingly Radical Innovations,” Hot Thoughts on Innovation:
Insights at the Intersection of Marketing and Technology," MSI-AMA Conference
at AMA Summer Educators’ Conference, Boston, MA.

Golder, Peter N. (2004), “Comments on Research with Impact and Collaborating with
your Advisor: Promise, Perils, and Solutions,’ AMA Doctoral Consortium,
Texas A&M University.

Golder, Peter N. (2004), “Will and Vision: How Latecomers Grow to Dominate
Markets,” opening presentation at AMA Strategic Marketing Conference,
Chicago, Illinois (based on book co-authored with Gerry Tellis).

Chandy, Rajesh K., Peter N. Golder, and Gerard J. Tellis (2003), “Historical Research:
Method, Myths, and Applications,” Cool Tools Conference for Marketing
Strategy Research, AMA Summer Educators’ Conference, Chicago, Illinois.

Foster, Joseph A., Peter N. Golder, and Gerard J. Tellis (2003), “Will It Ever Fly?
Application of Takeoff Model at Whirlpool,” ISMS Practice Prize Competition,
Marketing Science Conference, University of Maryland.

Mitra, Debanjan, Peter N. Golder, and Qi Wang (2003), “Running Hard to Stand Still?

Analyzing Persistence and the Duration of Market Performance,” Marketing
Science Conference, University of Maryland.

A-1]
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 101 of 112

Golder, Peter N. (2003), “Historical Research and Innovation: How Does Looking
Back Help Us Understand How to Look Ahead?” American Marketing
Association Winter Educators’ Conference, Orlando, FL.

Markovitch, Dmitri and Peter N. Golder (2002), “Competing Through Speed: Product
Development and Alliance Speed and Their Impact on Firm Performance,”
Marketing Science Conference, University of Alberta.

Mitra, Debanjan and Peter N. Golder (2002), “When Do Firms Become Truly
Multinational? A Study of the Dynamics of ‘Near-Market’ Knowledge on Entry
Timing Decisions,’ Marketing Science Conference, University of Alberta.

Golder, Peter N. (2002), “Secondary Data,” AMA Doctoral Consortium, Emory University.

Golder, Peter N. (2001), “Historical Research in Marketing,’ Special Session,
AMA Summer Educators’ Conference, Washington DC.

Mitra, Debanjan and Peter N. Golder (2001), “When Will They Ever Learn? An
Econometric Analysis of the Long-Term Effects of Product Quality (or Why the
Business School Ratings are always Yesterday’s News?),” Marketing Science
Conference, University of Mainz.

Golder, Peter N. and Julie R. Irwin (2001), "If They Could See Us Now: A Look at How
Category Relationships Drive Long-Term Brand Leadership Persistence,"
Marketing Science Institute’s Young Scholars Conference.

Golder, Peter N. and Julie R. Irwin (2000), "If They Could See Us Now: A Look at How
Category Relationships Drive Long-Term Brand Leadership Persistence," New
York Marketing Modelers Group.

Golder, Peter N. and Julie R. Irwin (2000), “If They Could See Us Now: A Look at How
Consumers Relate to Their Products and How These Relationships Explain Why
Leading Brands Succeed or Fail,” special session at ACR Conference, Salt Lake

City.

Bohlmann, Jonathan D. and Peter N. Golder (2000), “ Deconstructing the Pioneer’s
Advantage: An Examination of the Relative Success and Failure of Market
Pioneers,” Marketing Science Conference, UCLA.

Mitra, Debanjan and Peter N. Golder (2000), “Veni, Vidi, Vici: Modern Insights for
Selecting and Succeeding in New Country Markets,” Marketing Science
Conference, UCLA.

Golder, Peter N. (1999), “Contemporary Knowledge versus Historical Data:

Other Examples of How the Past Catches Up with the Present,” AMA
Doctoral Consortium, University of Southern California.

A-12
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 102 of 112

Golder, Peter N. and Gerard J. Tellis (1999), “How Long Can This Keep Going On?
Modeling the Growth of Radically New Products,” Marketing Science
Conference, Syracuse University.

Golder, Peter N. (1999), “Historical Method in Marketing Research with New Evidence on
Long-Term Market Share Stability,” invited presentation at University of Chicago.

Golder, Peter N. (1998), “Does Early Leadership Lock-in Long-term Leadership?”
Fall INFORMS Conference, Seattle.

Golder, Peter N. and Gerard J. Tellis (1998), “Is There Life in the Product Life Cycle?
New Formulation and Generalizations on a Dormant Concept,” Marketing
Science Conference, INSEAD.

Golder, Peter N. and Gerard J. Tellis (1998), “Great Expectations: How the Market
Really Responds to Really New Products,” invited presentation at University of

Mainz, Germany.

Golder, Peter N. (1998), “Contemporary Knowledge versus Historical Data: Another
Example of How the Past Catches Up with the Present,” Columbia-N Y U-
Wharton-Yale Marketing Colloquium, New Haven, CT.

Golder, Peter N. and Gerard J. Tellis (1998), “Evaluating New Product Growth: When
Will Sales Slow Down?” invited presentation at University of Houston.

Tellis, Gerard J. and Peter N. Golder (1996), “First to Market, First to Fail? Real Causes of
Enduring Market Leadership,” The Conference Board’s 1996 Marketing
Conference, New York, NY.

Golder, Peter N. and Gerard J. Tellis (1996), “Who are long-term leaders? When and how
do they enter?” INFORMS Conference, Atlanta, GA.

Golder, Peter N. and Gerard J. Tellis (1996), “Evaluating New Product Growth: When
Will Sales Slow Down?” Marketing Science Conference, University of Florida.

Golder, Peter N. and Gerard J. Tellis (1995), “When Will It Fly? Modeling the Takeoff of
Really New Consumer Durables,” New York City Marketing Modelers Group.

Golder, Peter N. and Gerard J. Tellis (1995), “When Will It Fly? Modeling the Takeoff of
Really New Consumer Durables,” Product Development Management
Association Conference, Minneapolis, MN.

Golder, Peter N. and Gerard J. Tellis (1995), “Evaluating New Product Growth: Will
Sales Ever Take Off,’ Marketing Science Conference, Australian Graduate

School of Management.
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 103 of 112

Tellis, Gerard J. and Peter N. Golder (1994), “Forecasting Market Opportunities:
Predicting the Takeoff of New Durables,” Marketing Science Institute
Conference, Boston, MA.

Golder, Peter N. (1994), "An Alternative Explanation for Order of Entry Effects Among
Surviving Brands," Marketing Science Conference, University of Arizona.

Tellis, Gerard J. and Peter N. Golder (1993), "The Real Causes of Enduring
Market Leadership," ORSA/TIMS Meeting, Phoenix, Arizona.

Golder, Peter N. (1993), "The Disadvantage of Being a Pioneer," Marketing Science
Conference, Washington University.

Golder, Peter N. and Gerard J. Tellis (1993), "Pioneer Advantage: Marketing Logic or
Marketing Legend?" Marketing Science Institute Conference, Atlanta, GA.

Golder, Peter N. and Gerard J. Tellis (1992), "Market Building vs. Pioneering: What
Causes Long-term Leadership?" ORSA/TIMS Meeting, San Francisco, CA.

Golder, Peter N. and Gerard J. Tellis (1992), "Pioneer Advantage: Marketing Logic or
Marketing Legend?" Marketing Science Conference, London Business School.

RESEARCH INTERESTS
Market Entry, New Products, Market Leadership, Quality, Global Marketing, Branding

TEACHING INTERESTS
Marketing Concepts, Global Marketing, New Products, Marketing Strategy

PROFESSIONAL EXPERIENCE
Northrop Corporation, 1986-1990
Conoco, 1984-1986

GRANTS

NYU Stern Berkley Center grant from Kauffman Foundation (2006)

NYU Stern Berkley Center grant from Kauffman Foundation (2005)

Marketing Science Institute (2000)

Richard D. Irwin Dissertation Fellowship - National Award Winner (1993)

U.S. Department of Education - Awarded through Center for International Business
Education and Research at University of Southern California (1993)

Dissertation Fellowship from Center for International Business Education and
Research at University of Southern California (1992)

Marketing Science Institute (1992)

Fellowship, University of Southern California (1990-1994)
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 104 of 112

ACADEMIC SERVICE

Editorial Review Boards: AMS Review, International Journal of Research in Marketing,
Marketing Science, Journal of Marketing

Ad-hoc Reviewer: Journal of Marketing Research

Dissertation Committee Chair/Co-Chair:
Debanjan Mitra (placement: University of Florida)
Rachel Shacham (placement: University of Minnesota)
Tingting Fan (placement: Chinese University of Hong Kong)

Dissertation Committee: Jane Gu, Dmitri Markovitch, Sergio Meza

Co-Chair, Hot Thoughts on Innovation: Insights at the Intersection of Marketing and
Technology, special interest conference sponsored by MSI and AMA, 2004.

Chair, Strategy Track, Winter AMA 2005, San Antonio, Texas

ASSOCIATIONS
American Marketing Association
Institute for Operations Research and Management Science (INFORMS)

Revised May 1, 2019

A-15
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 105 of 112

APPENDIX B
TESTIMONY IN THE LAST FOUR YEARS
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 106 of 112

Peter N. Golder

Testimony in the Last Four Years

United States District Court, Northern District of California, The American Beverage Association
etal., v. City of San Francisco, 3:15-cv-03415, reports filed, no deposition.

United States International Trade Commission, Jn The Matter of: Certain Footwear Product,
Investigation No. 337-TA-936, deposed May 20, 2015, testified at trial August 6-7, 2015.

United States District Court, District of Oregon, Portland Division, adidas America, Inc. and
adidas AG v. Skechers USA, Inc.,3:16-cv-01400-AC, deposed September 28, 2016, testified at
hearing November 1, 2016.

United States District Court, Western District of Texas, Austin Division, YETI Coolers, LLC, v.
RTIC Coolers, LLC; John Jacobsen; and James Jacobsen, Civil Action No. 1:15-cv-00597-RP,
deposed December 9, 2016.

United States District Court, Eastern District of Wisconsin, Glenn Burton, Jr., Minor, by his
guardian ad litem, Susan M. Gramling, v. American Cyanamid Co., 2:07-cv-0303, deposed May
17, 2017.

United States District Court, Eastern District of Wisconsin, Ravon Owens, Minor, by his
guardian ad litem Susan M. Gramiling, v. American Cyanamid Co. ,2:07-cv-0441, deposed May
17, 2017.

United States District Court, Eastern District of Wisconsin, Cesar Sifuentes, Minor, by his
guardian ad litem Susan M. Gramling v. American Cyanamid Co. ,2:10-cv-0075, deposed May
17, 2017.

United States District Court, District of Minnesota, HealthPartners, Inc. v. Wal-Mart Stores, Inc.
and Sam’s West Inc., 16-cv-02970, deposed August 17, 2017.

United States District Court, Central District of California, Western Division, Forever 21, Inc. v.
Gucci America, Inc.,2:17-cv-4706, deposed June 27, 2018.

United States District Court, Western District of Missouri, Western Division, /n Re: Dollar
General Corp. Motor Oil Marketing and Sales Practice Litigation, Master Case No. 16-02709-
MD-W-GAF, deposed July 9, 2018.

Ballet Beauty, LLC, V. Lions Gate Films Inc., JAMS Arbitration Reference No. 1210034307,
deposed January 26, 2019.

United States District Court of New Jersey, Merck & Co., Inc., and Merck Sharp & Dohme
Corp. v. Merck KGAA, 2:16-cv-00266-ES-MAH, deposed March 3, 2019.

United States District Court for the District of Delaware, LiQWD, Inc. and Olaplex LLC v.
L’Oréal USA, Inc. et al., Civil Action No. 17-14 (JFB) (SRF), deposed March 10, 2019.

B-|
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 107 of 112

United States District Court, Southern District of New York, Sprint Spectrum L.P., Sprintcom,
Inc., and Sprint/United Management Company v. AT&T Mobility LLC, Case No. 1:19-CV-

01215-VSB, deposed April 3, 2019.

In the Court of Chancery of the State of Delaware, Outlaw Beverage, Inc. v. Lance Collins and A
Shoc Beverage, LLC,C.A. No. 2019-0342-AGB, report filed, no deposition.

B-2
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 108 of 112

APPENDIX C
MATERIALS RELIED UPON
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 109 of 112

Case Documents

Complaint, CDK Global, LLC, a limited liability company, and The Reynolds and Reynolds Company, a
corporation v. Mark Brnovich, Attorney General of the State of Arizona and John S. Halikowski, Director
of the Arizona Department of Transportation, Case No. 2:19-cv-04849-GMS, July 29, 2019.

Declaration of Kelly Hail, CDK Global, LLC, a limited liability company, and The Reynolds and
Reynolds Company, a corporation v. Mark Brnovich, Attorney General of the State of Arizona and John
S. Halikowski, Director of the Arizona Department of Transportation, Case No. 2:19-cv-04849-GMS,
August 22, 2019.

Bates-Stamped Documents

Defs. Ex. 28, Preliminary Injunction Hrg., Authenticom, Inc. v. CDK Global, LLC et al., No. 17-CV-318-
JDP (W.D. Wisc. June 26-28, 2017) (“Authenticom P.1. Hrg.), CDK-0001009.

Defs. Ex. 38, Authenticom P.J. Hrg., CDK-0001113.
Defs. Ex. 39, Authenticom P.1. Hrg., CDK-0001115.
Defs. Ex. 40, Authenticom P.1. Hrg., CDK-0001117.
“CDK-0032184. pdf’, CDK-0032184.
“CDK-0111950.pdf,” CDK-0111950.
“CDK-0214705. pdf,” CDK-0214705.
“CDK-0887504. pdf,” CDK-0887504.
“CDK- 1176494. pdf,” CDK-1176494.
“CDK-1176497.pdf,” CDK-1176497.
“CDK-267025 1 .pdf,” CDK-267025 1.

Academic Literature and Publications

Fombrun, Charles J. and Naomi Gardberg, “Who’s Tops in Corporate Reputation?” Corporate Reputation
Review, Vol. 3, No. 1, January 2000.

Goel, Sanjay, Christopher Brown, and Hany Shawky, “Measuring the Impact of Security Breaches on
Stock Valuations of Firms,” Jn Proceedings of the 6" Annual Security Conference, April 2007, available
at https://pdfs.semanticscholar.org/cf4b/00606775d37ec4766fc2a89fd | 76eac8bdcb.pdf.

Keller, Kevin Lane, Strategic Brand Management: Building, Measuring, and Managing Brand Equity, 4"
Edition, Pearson, 2013.

Kotler, Philip and Kevin Lane Keller, Marketing Management, 15" Edition, Pearson, 2016.

C-]
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 110 of 112

Mizik, Natalie, “Value of Marketing,” Marketing Accountability Standards Board — Board Meeting,
March 2010, available at https://themasb.org/wp-content/uploads/20 1 0/03/J.-Methods-of
Marketing. Stock-Price-MizikF-3.10.pdf.

Mizik, Natalie and Robert Jacobson, “Valuing Branded Businesses,” Journal of Marketing, Vol. 73, No.
6, November 2009.

Payne, John W., James R. Bettman, and Eric J. Johnson, The Adaptive Decision Maker, Cambridge
University Press, 1993.

Sinanaj, Griselda, Jan Muntermann, “Assessing Corporate Reputational Damage of Data Breaches: An
Empirical Analysis,” Association for Information Systems - BLED Proceedings, 2013.

Slovic, Paul, Baruch Fischhoff, and Sarah Lichtenstein, “Rating the Risks,” Environment, Vol. 21, No. 3,
April 1979,

Tversky, Amos and Daniel Kahneman, “Availability: A Heuristic for Judging Frequency and
Probability,” Cognitive Psychology, Vol. 5, 1973.

Publicly Available

“10 Steps Dealers Need to Take to Protect ‘Dealer Data,’” National Automobile Dealers Association,
2014, available at https://w w w.nada.org/WorkArea/DownloadAsset.aspx?id=2 1474839172.

“ADP Completes Spinoff of CDK Global,” ADP, October 1, 2014, available at
http://mediac enter.adp.com/news-releases/news-release-details/adp-completes-spinoff-cdk-global.

Bond Jr., Vince, “Dealers Vulnerable to Hackers, Survey Warns,” Automotive News, June 20, 2016,
available at https://www.autonews.com/artic le/20 160620/OEM06/306209973/dealers-vulnerable-to-
hackers-survey-warns.

“CDK Global Launches Security-Focused Program for Automotive Retail,” MarketWatch, available at
https://w w w.marketwatch.com/press-release/cdk-global-launches-security-focused-program-for-
automotive-retail-20 15-06-22.

“CDK Security First,” CDK Global, available at https://w ww.cdkglobal.com/en-ca/cdk-security-first.

“Certified Dealer’s Process Reynolds Certified Interface Testimonial,” Reynolds & Reynolds, available at
https://ww w.reyrey.com/media/certified-dealers-process-reynolds-certified- inter face-testimonial.

“Cyberthreats and Solutions for Small and Midsize Businesses,” Vistage, 2018, available at
https://ww w. vistage.com/wp-content/uploads/20 1 8/04/Cybersecurity-Research-Note.pdf.

“Data Management,” CDK Global, available at https://ww w.cdkglobal.com/us/automotive/dealers hip-
operations/data-management.

“Data Security,” Reynolds & Reynolds, available at https://www.reyrey.com/company/reynolds-data-
management/data-security.

“Dealer Data Guidance — Sample Service Provider Contract Language,” National Automobile Dealers
Association, August 28, 2013, available at
https ://d3dkdvqff0zqx.cloudfront.net/groups/ilada/attac hments/dealerdataguidance. pdf.

C-2
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 111 of 112

“ERA Data Management Milestones,” Reynolds & Reynolds, 2016.

“Fallout: The Reputational Impact of IT Risk,” Forbes Insights, 2014, available at
https://images.forbes.com/forbesinsights/Study PDFs1 BM_Reputational_IT_Risk REPORT. pdf.

Fombrun, Charles J. and Jonathan Low, “The Real Value of Reputation,” Communication World,
November-—December 2011, available at https://w w w.iabc .com/wp-content/uploads/20 1 4/1 0/The-Real-
Value-of-Reputation. pdf,

House Bill 2418, 54" Legislature, 15 Reg. Sess. (Ariz. 2019).

Kilgore, Tomi, “Marriott’s Stock Sinks After Disclosing Data Breach Affecting Up to 500 Million
Guests,” MarketWatch, November 30, 2018, available at https://ww w.marketwatch.com/story/marriotts-
stock-sinks-after-disclosing-data-breach-affecting-up-to-500-million-guests-201 8-11-30.

Kitzman, Sharon, “How to Find the Right DMS,” Auto Dealer Today, May 5, 2014, available at
https://w w w.autodealertoday magazine.com/3 | 0463/how-to-find-the-right-dms,

Lieberman, Matthew, “Mind the Trust Gap: How Companies Can Retain Customers After a Security
Breach,” Forbes, December 8, 2017, available at

https://w w w.forbes.com/sites/forbestechcouncil/20 1 7/12/08/mind-the-trust-gap-how-companies-can-
retain-customers-after-a-security-breach/#7b5b7d2f6c95.

Nusca, Andrew, “Equifax Stock Has Plunged 18.4% Since It Revealed Massive Breach,” Fortune,
September 11, 2017, available at https://fortune.com/2017/09/1 1/equifax-stock-cybersecurity-breach/.

Prahalad, Deepa, “Why Trust Matters More Than Ever for Brands,” Harvard Business Review, December
8, 2011, available at https://hbr.org/201 1/12Avhy-trust-matters-more-than-ev.

“Reputation Impact of a Data Breach,” Ponemon Institute, November 2011, available at
https://w w w.experian.com/assets/data-breach/white-papers/reputation-study. pdf.

“Reynolds ~ 10 Principles of Reynolds Data Management,” Reynolds & Reynolds, 2014.

“Reynolds Data Management,” Reynolds & Reynolds, available at
https://w w w.reyrey.com/c ompany/reynolds-data-management.

“Reynolds Sells a Revolution,” Automotive News, November 14, 2016, available at
https://w w w.autonews.con/article/20161114/RETAIL/311149988/reynolds-sells-a-revolution.

“Service Provider Dealer Data Access Addendum,” National Automobile Dealers Association, available
at https://ww w.nada.org/WorkArea/DownloadAsset.as px ?id=2 1474839174.

Shadbolt, Peter, “How Can a Company Repair a Damaged Reputation?” BBC, October 13, 2016,
available at https://www.bbc.com/news/business-37630983.

Smith-Bingham, Richard, “Reputation Risk,” Oliver Wyman, available at
https://w w w.oliverwyman.com/content/dam/oliver-
wyman/global/en/2014/may/ReputationRisk_Final_web.pdf.

“The Aftermath of a Data Breach: Consumer Sentiment,” Ponemon Institute, April 2014, available at
https://w w w.ponemon.org/local/upload/file/Consumer% 20Study%200n%20Aftermath%200f%20a%20Br
each%20FINAL%202. pdf.

C-3
Case 2:19-cv-04849-GMS Document 20-1 Filed 08/23/19 Page 112 of 112

“The Impact of Data Breaches on Reputation & Share Value,” Ponemon Institute, May 2017, available at
https://w w w.centrify.com/media/4737054/ponemon_data_breach_impact_study.pdf.

“The Most Reputable US Consumer Companies,” Reputation Institute, October 2018, available at
https ://ri.reputationinstitute.com/hubfs/_PDF/Research/Consumer%20Report_v2%20(003). pdf,

“The Power of a Strong DMS,” CDK Global, available at https://www.cdkglobal.com/us/automotive/dms.

“What is Reputational Damage Coverage?” Jnsurance Technologies Corporation, available at
https://w w w.getitc.com/syndicate/201 7/12/28/what-is-reputation-damage-coverage.

C-4
